Exhibit 10.1

EXECUTION COPY

 

 

 

LOGO [g73756g33m45.jpg]

CREDIT AGREEMENT

DATED AS OF FEBRUARY 8, 2010

AMONG

ENCORE CAPITAL GROUP, INC.

THE LENDERS FROM TIME TO TIME PARTIES HERETO

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT

 

 

J.P. MORGAN SECURITIES INC. AND BANC OF AMERICA SECURITIES LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

1.1.

   Certain Defined Terms    1

1.2.

   Plural Forms    22

ARTICLE II THE CREDITS

   22

2.1.

   Revolving Loan Commitments    22

2.2.

   Required Payments; Termination    22

2.3.

   Ratable Loans; Types of Advances    23

2.4.

   Swing Line Loans    23

2.5.

   Commitment Fee; Aggregate Revolving Loan Commitment    25

2.6.

   Minimum Amount of Each Advance    27

2.7.

   Optional Principal Payments    28

2.8.

   Method of Selecting Types and Interest Periods for New Advances    28

2.9.

   Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default    28

2.10.

   Changes in Interest Rate, etc.    29

2.11.

   Rates Applicable After Default    29

2.12.

   Method of Payment    30

2.13.

   Noteless Agreement; Evidence of Indebtedness    30

2.14.

   Telephonic Notices    31

2.15.

   Interest Payment Dates; Interest and Fee Basis    31

2.16.

   Notification of Advances, Interest Rates, Prepayments and Revolving Loan
Commitment Reductions; Availability of Loans    31

2.17.

   Lending Installations    31

2.18.

   Non-Receipt of Funds by the Administrative Agent    32

2.19.

   Replacement of Lender    32

2.20.

   Facility LCs    33

2.21.

   Defaulting Lenders    37

ARTICLE III YIELD PROTECTION; TAXES

   39

3.1.

   Yield Protection    39

3.2.

   Changes in Capital Adequacy Regulations    40

3.3.

   Availability of Types of Advances    40

3.4.

   Funding Indemnification    40

3.5.

   Taxes    41

3.6.

   Lender Statements; Survival of Indemnity    43

3.7.

   Alternative Lending Installation    43

ARTICLE IV CONDITIONS PRECEDENT

   43

4.1.

   Effectiveness of this Agreement    43

4.2.

   Each Credit Extension    45



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

   45

5.1.

   Existence and Standing    45

5.2.

   Authorization and Validity    45

5.3.

   No Conflict; Government Consent    46

5.4.

   Financial Statements    46

5.5.

   Material Adverse Change    46

5.6.

   Taxes    46

5.7.

   Litigation and Contingent Obligations    46

5.8.

   Subsidiaries    47

5.9.

   ERISA    47

5.10.

   Accuracy of Information    47

5.11.

   Regulation U    47

5.12.

   Material Agreements    47

5.13.

   Compliance With Laws    48

5.14.

   Ownership of Properties    48

5.15.

   Plan Assets; Prohibited Transactions    48

5.16.

   Environmental Matters    48

5.17.

   Investment Company Act    48

5.18.

   Insurance    48

5.19.

   No Default or Unmatured Default    48

5.20.

   SDN List Designation    48

ARTICLE VI COVENANTS

   49

6.1.

   Financial Reporting    49

6.2.

   Use of Proceeds    51

6.3.

   Notice of Default    51

6.4.

   Conduct of Business    51

6.5.

   Taxes    51

6.6.

   Insurance    51

6.7.

   Compliance with Laws    52

6.8.

   Maintenance of Properties    52

6.9.

   Inspection; Keeping of Books and Records    52

6.10.

   Restricted Payments    52

6.11.

   Merger or Dissolution    53

6.12.

   Sale of Assets    53

6.13.

   Investments and Acquisitions    54

6.14.

   Indebtedness    55

6.15.

   Liens    57

6.16.

   Affiliates    58

6.17.

   Financial Contracts    58

6.18.

   Subsidiary Covenants    58

6.19.

   Contingent Obligations    59

6.20.

   Subordinated Indebtedness and Amendments to Subordinated Note Documents    59

6.21.

   Leverage Ratios    60

6.22.

   Interest Coverage Ratio    60

6.23.

   Capital Expenditures    60



--------------------------------------------------------------------------------

6.24.

   Rentals    60

6.25.

   Guarantors    60

6.26.

   Collateral    61

6.27.

   Sale and Leaseback Transactions    61

6.28.

   Acquisitions of Receivables Portfolios    61

6.29.

   Government Regulation    61

6.30.

   Liquidity    62

ARTICLE VII DEFAULTS

   62

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

   64

8.1.

   Acceleration    64

8.2.

   Amendments    65

8.3.

   Preservation of Rights    66

ARTICLE IX GENERAL PROVISIONS

   66

9.1.

   Survival of Representations    66

9.2.

   Governmental Regulation    66

9.3.

   Headings    67

9.4.

   Entire Agreement    67

9.5.

   Several Obligations; Benefits of this Agreement    67

9.6.

   Expenses; Indemnification    67

9.7.

   Numbers of Documents    68

9.8.

   Accounting    68

9.9.

   Severability of Provisions    68

9.10.

   Nonliability of Lenders    68

9.11.

   Confidentiality    69

9.12.

   Lenders Not Utilizing Plan Assets    70

9.13.

   Nonreliance    70

9.14.

   Disclosure    70

9.15.

   Performance of Obligations    70

9.16.

   USA Patriot Act Notification    71

ARTICLE X THE ADMINISTRATIVE AGENT

   71

10.1.

   Appointment; Nature of Relationship    71

10.2.

   Powers    71

10.3.

   General Immunity    71

10.4.

   No Responsibility for Loans, Recitals, etc.    72

10.5.

   Action on Instructions of Lenders    72

10.6.

   Employment of Agents and Counsel    72

10.7.

   Reliance on Documents; Counsel    72

10.8.

   Administrative Agent’s Reimbursement and Indemnification    72

10.9.

   Notice of Default    73

10.10.

   Rights as a Lender    73

10.11.

   Lender Credit Decision    73

10.12.

   Successor Administrative Agent    73



--------------------------------------------------------------------------------

10.13.

   Administrative Agent and Arrangers’ Fees    74

10.14.

   Delegation to Affiliates    74

10.15.

   Co-Agents, Documentation Agent, Syndication Agent, etc.    74

10.16.

   Collateral Documents    74

10.17.

   Reports    75

ARTICLE XI SETOFF; RATABLE PAYMENTS

   76

11.1.

   Setoff    76

11.2.

   Ratable Payments    76

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

   76

12.1.

   Successors and Assigns    76

12.2.

   Participations    77

12.3.

   Assignments    78

12.4.

   Dissemination of Information    79

12.5.

   Tax Treatment    79

ARTICLE XIII NOTICES

   79

13.1.

   Notices; Effectiveness; Electronic Communication    79

13.2.

   Change of Address, Etc.    80

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

   80

14.1.

   Counterparts; Effectiveness    80

14.2.

   Electronic Execution of Assignments    81

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

   81

15.1.

   CHOICE OF LAW    81

15.2.

   CONSENT TO JURISDICTION    81

15.3.

   WAIVER OF JURY TRIAL    81



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement, dated as of February 8, 2010, is entered into by and
among Encore Capital Group, Inc., a Delaware corporation, the Lenders, the LC
Issuer and JPMorgan Chase Bank, N.A., a national banking association, as
Administrative Agent. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Certain Defined Terms. As used in this Agreement:

“Accounting Changes” is defined in Section 9.8 hereof.

“Accounts” means and includes all of the Borrower’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Borrower or such Subsidiary
to payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

“Acquisition” means any transaction or any series of related transactions, other
than a Permitted Restructuring or purchases or acquisitions of Receivables
Portfolios in the ordinary course of business, consummated on or after the
Closing Date, by which the Borrower or any of its Subsidiaries (i) acquires any
going business or all or substantially all of the assets of any firm,
corporation or limited liability company, or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person;
provided, however, that the following shall not be considered “Acquisitions”:
(a) any asset purchase consisting solely of Receivables Portfolios and (b) the
purchase of stock of an entity (1) the assets of which consist solely of
Receivables, (2) which has not engaged in the conduct of business and (3) which
has no Indebtedness.

“Adjusted Available Aggregate Revolving Loan Commitment” means, at any time, the
lesser of (i) Aggregate Revolving Loan Commitment and (ii) the Borrowing Base,
in each case as then in effect.

“Administrative Agent” means JPMorgan in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, as Administrative Agent, and any successor Administrative
Agent appointed pursuant to Article X.

“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Revolving Loans (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period. The term “Advance” shall include Swing Line
Loans unless otherwise expressly provided.



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.

“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof. The initial Aggregate Revolving Loan Commitment is
Three Hundred Twenty-Seven Million Five Hundred Thousand and 00/100 Dollars
($327,500,000).

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 5.4.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greatest of (a) the Prime Rate for such day, (b) the sum of the Federal
Funds Effective Rate for such day plus  1/2% per annum and (c) the sum of
(i) the quotient of (x) the Eurodollar Base Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day), divided by (y) one minus the Reserve Requirement (expressed as a
decimal) applicable to such one month Interest Period, plus (ii) 1% per annum;
provided that, for the avoidance of doubt, the Eurodollar Base Rate for any day
shall be based on the applicable British Bankers’ Association LIBOR rate for
deposits in Dollars as reported on Reuters Screen LIBOR01 Page or, if such
service is not available, by any other generally recognized financial
information service as of 11:00 a.m. (London time) on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Base Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Base Rate, respectively.

“Amortized Collections” means, for any period, the aggregate amount of
collections from receivable portfolios (including that portion attributable to
sales of receivables) of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period, in accordance with Agreement Accounting
Principles, that are not included in consolidated revenues by reason of the
application of such collections to principal of such receivable portfolios (for
purposes of illustration only, the Amortized Collections have been most recently
identified in the amount of $187,726,000 as the aggregate of “Collections
applied to investment of receivable portfolios, net” and “Provision for
impairment on receivable portfolios, net” in the Borrower’s consolidated
statement of cash flows for the period ended December 31, 2009 as reflected in
the Borrower’s Form 10-K for such period).

“Applicable Fee Rate” means, with respect to the Commitment Fee at any time, the
percentage rate per annum which is applicable at such time with respect to such
fee as set forth in the Pricing Schedule.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
capital stock of a Foreign Subsidiary to the extent a 100% pledge would cause a
Deemed Dividend Problem or a Financial Assistance Problem.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, J.P. Morgan Securities Inc., Banc of America
Securities LLC and each of their successors, in their capacities as Joint Lead
Arrangers and Joint Book Runners.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Asset Sale” means, with respect to the Borrower or any Subsidiary, the sale,
lease, conveyance, disposition or other transfer by such Person of any of its
assets (including by way of a Sale and Leaseback Transaction, and including the
sale or other transfer of any of the capital stock or other equity interests of
such Person or any Subsidiary of such Person) to any Person other than the
Borrower or any of its wholly-owned Subsidiaries other than (i) the sale of
Receivables in the ordinary course of business (so long as, after giving effect
to each such sale, the Borrower makes the required prepayments and/or
reinvestment of proceeds required under Section 2.2(b)), (ii) the sale or other
disposition of any obsolete, excess, damaged or worn-out Equipment disposed of
in the ordinary course of business, (iii) leases of assets in the ordinary
course of business consistent with past practice and (iv) sales or dispositions
of assets outside the ordinary course of business with an aggregate fair market
value not to exceed, during the term of this Agreement, $10,000,000.

“Assignment Agreement” is defined in Section 12.3.1.

“Authorized Officer” means any of the President and Chief Executive Officer,
Chief Financial Officer, Chief Operating Officer, Treasurer, Assistant Treasurer
or Controller of the Borrower, or such other officer of the Borrower as may be
designated by the Borrower in writing to the Administrative Agent from time to
time, acting singly.

“Available Aggregate Revolving Loan Commitment” means, at any time, the
Aggregate Revolving Loan Commitment then in effect minus the Aggregate
Outstanding Revolving Credit Exposure at such time.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any of its Subsidiaries by any Lender or any of its Affiliates:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any of its Subsidiaries in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any of its Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

3



--------------------------------------------------------------------------------

“Borrower” means Encore Capital Group, Inc., a Delaware corporation, and its
permitted successors and assigns (including, without limitation, a debtor in
possession on its behalf).

“Borrowing Base” means, as of any date of calculation, an amount, as set forth
on the most current Borrowing Base Certificate delivered to the Administrative
Agent on or prior to such date, equal to the lesser of (1) (x) 30% of Estimated
Remaining Collections (exclusive of any Receivables in any Receivables Portfolio
that are not Eligible Receivables) as of the last day of the month for which
such Borrowing Base Certificate was provided minus (y) to the extent the
Borrowing Base is being calculated on or after June 19, 2010 and so long as the
Existing Unsecured Notes are outstanding, the aggregate outstanding principal
amount of the Existing Unsecured Notes plus (z) the aggregate amount of
unrestricted and unencumbered cash and Cash Equivalent Investments (not to
exceed the amount computed under the preceding clause (y)) maintained by the
Borrower or any of its Subsidiaries as of the last day of the month for which
such Borrowing Base Certificate was provided and (2) the product of the net book
value of all Receivables Portfolios acquired by any Credit Party on or after
January 1, 2005 multiplied by 95%.

“Borrowing Base Certificate” means a certificate, in substantially the form of
Exhibit H hereto, setting forth the Borrowing Base and the component
calculations thereof.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Phoenix, Arizona for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Phoenix, Arizona
for the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

“Buying Lender” is defined in Section 2.5.3(ii).

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with Agreement Accounting Principles, but
excluding, solely for the fiscal year in which each Acquisition is consummated,
any such expenditures of any Person or business acquired pursuant to such
Acquisition.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

 

4



--------------------------------------------------------------------------------

“Cash Flow Leverage Ratio” is defined in Section 6.21.

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert (other than Red Mountain Capital Partners LLC, JCF FPK
I LP or any affiliate thereof), of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Borrower; (ii) other than pursuant to a transaction permitted hereunder,
the Borrower shall cease to own, directly or indirectly and free and clear of
all Liens or other encumbrances, all of the outstanding shares of voting stock
of the Guarantors on a fully diluted basis; or (iii) the majority of the Board
of Directors of the Borrower fails to consist of Continuing Directors. No
Permitted Restructuring shall constitute a Change of Control.

“Closing Date” means February 8, 2010.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Collateral” means all Property and interests in Property now owned or hereafter
acquired by the Borrower or any of its Subsidiaries in or upon which a security
interest, lien or mortgage is granted (or is required to be granted pursuant to
the terms hereof) to the Administrative Agent, for the benefit of the Holders of
Secured Obligations, whether under the Pledge and Security Agreement, under any
of the other Collateral Documents or under any of the other Loan Documents.

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, the Pledge and
Security Agreement, the Intellectual Property Security Agreements, the Mortgages
and all other security agreements, mortgages, deeds of trust, loan agreements,
notes, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, fee letters, notices, leases, financing
statements and all other written matter whether heretofore, now, or hereafter
executed by the Borrower or any of its Subsidiaries and delivered to the
Administrative Agent.

“Collateral Shortfall Amount” is defined in Section 8.1.

“Commitment and Acceptance” is defined in Section 2.5.3(i).

“Commitment Increase Notice” is defined in Section 2.5.3(i).

“Commitment Fee” is defined in Section 2.5.1.

“Commitment Schedule” means the Schedule identifying each Lender’s Revolving
Loan Commitment as of the Closing Date attached hereto and identified as such.

“Consolidated EBIT” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense (whether actual or contingent), (ii) expense for taxes paid or accrued
and (iii) any extraordinary losses minus, to the extent included in Consolidated
Net Income, (a) interest income, (b) any extraordinary gains, (c) the income of

 

5



--------------------------------------------------------------------------------

any JV Entity or any other Person (1) in which any Person other than the
Borrower or any of its Subsidiaries has a joint interest or a partnership
interest or other ownership interest and (2) to the extent the Borrower or any
of its Subsidiaries does not control the Board of Directors or other governing
body of such JV Entity or Person or otherwise does not control the declaration
of a dividend or other distribution by such JV Entity or Person, except in each
case to the extent of the amount of dividends or other distributions actually
paid to the Borrower or any of its Subsidiaries by such JV Entity or Person
during the relevant period and (d) the income of any Subsidiary of the Borrower
to the extent that the declaration or payment of dividends or distributions
(including via intercompany advances or other intercompany transactions but in
each case up to and not exceeding the amount of such income) by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, all calculated for the
Borrower and its Subsidiaries on a consolidated basis.

“Consolidated EBITDA” means Consolidated Net Income plus, (1) to the extent not
included in such revenue, Amortized Collections, and (2) to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense (whether actual or contingent), (ii) expense for taxes paid or accrued,
(iii) depreciation expense, (iv) amortization expense, (v) any extraordinary
losses, and (vi) non-cash charges arising from compensation expense as a result
of the adoption of amendments to Agreement Accounting Principles requiring
certain stock based compensation to be recorded as an expense within the
Borrower’s consolidated statement of operations, minus, to the extent included
in Consolidated Net Income, (a) interest income, (b) any extraordinary gains,
(c) the income of any JV Entity or any other Person (1) in which any Person
other than the Borrower or any of its Subsidiaries has a joint interest or a
partnership interest or other ownership interest and (2) to the extent the
Borrower or any of its Subsidiaries does not control the Board of Directors or
other governing body of such JV Entity or Person or otherwise does not control
the declaration of a dividend or other distribution by such JV Entity or Person,
except in each case to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries by such
JV Entity or Person during the relevant period and (d) the income of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or distributions (including via intercompany advances or other
intercompany transactions but in each case up to and not exceeding the amount of
such income) by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, all calculated for the Borrower and its Subsidiaries on a
consolidated basis.

“Consolidated Funded Indebtedness” means at any time the aggregate dollar amount
of Consolidated Indebtedness which has actually been funded and is outstanding
at such time, whether or not such amount is due or payable at such time.

“Consolidated Indebtedness” means, at any time, the Indebtedness of the Borrower
and its Subsidiaries that would be reflected on a consolidated balance sheet of
Borrower prepared in accordance with Agreement Accounting Principles as of such
time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense and contingent interest expense of the Borrower and its
Subsidiaries (including that portion attributable to Capital Leases) calculated
on a consolidated basis for such period, in accordance with Agreement Accounting
Principles.

“Consolidated Net Income” means, with reference to any period, (i) the net
income (or loss) of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles and (ii) without duplication with the net income (or loss) described
in the foregoing clause (i), the actual amount of dividends or other
distributions actually paid during such period to the Borrower or any of its
Subsidiaries by a JV Entity.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Worth” means at any time, with respect to any Person, the
consolidated stockholders’ equity of such Person and its Subsidiaries calculated
on a consolidated basis in accordance with Agreement Accounting Principles.

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
in accordance with Agreement Accounting Principles.

“Consolidated Tangible Assets” means Consolidated Total Assets minus any
Intangible Assets.

“Consolidated Tangible Net Worth” means at any time, with respect to any Person,
the consolidated stockholders’ equity of such Person and its Subsidiaries
calculated on a consolidated basis in accordance with Agreement Accounting
Principles minus any Intangible Assets.

“Consolidated Total Assets” means the total assets of the Borrower and its
Subsidiaries calculated on a consolidated basis in accordance with Agreement
Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder (including the deemed issuance of Existing Letters of Credit on the
Closing Date).

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Credit Party” means, at any time, any of the Borrower and any Person which is a
Guarantor at such time.

 

7



--------------------------------------------------------------------------------

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Facility LCs or Swing Line Loans within three (3) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the LC Issuer, the Swing Line Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Facility LCs and Swing
Line Loans, (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

“Disqualified Stock” means any capital stock or other equity interest that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the Revolving Loan Termination Date.

“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of any Person organized under the
laws of a jurisdiction located in the United States of America.

“Effective Commitment Amount” is defined in Section 2.5.3(i).

“Eligible Receivables” of any Credit Party shall mean, as of any date of
determination, (i) Receivables owned by a Credit Party as of the Closing Date,
which Receivables were included in the Borrowing Base under the Existing Credit
Agreement as of the Closing Date and (ii) Receivables purchased by a Credit
Party on or after the Closing Date to the extent such Receivable is owned, or to
be purchased by such Credit Party by applying the proceeds of a Credit Extension
within five (5) Business Days of the making of such Credit Extension, and in the
case of both (i) and (ii) that is payable in Dollars and in which the
Administrative Agent has, or upon purchase by such Credit Party, will have, for
the benefit of the Holders of Secured Obligations, a first-priority perfected
security interest pursuant to the Collateral Documents, other than any such
Receivable:

(a) that is not an existing obligation for which sufficient consideration has
been given;

 

8



--------------------------------------------------------------------------------

(b) with respect to which such Credit Party does not (or will not, upon the
closing of the relevant purchase thereof) have good and marketable title
pursuant to a legal, valid and binding bill of sale or purchase agreement
entered into by such Credit Party or assignment to such Credit Party;

(c) that has been repurchased by, or returned or put-back to, the Person from
whom such Credit Party acquired such Receivable and such Receivable has not
subsequently been replaced with a new Receivable of at least comparable value
acquired from such Person;

(d) all or any portion of which is subject to any Lien (except the Lien in favor
of the Administrative Agent under the Collateral Documents);

(e) that is due from or has been originated by any Subsidiary or Encore
Affiliate;

(f) that is not a type of collateral for which a security interest can be
perfected by filing pursuant to Article 9 of the Uniform Commercial Code as then
in effect in the State of New York; and

(g) that is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States of America unless such Receivable is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of the
Administrative Agent or (ii) the government of the United States of America, or
any department, agency, public corporation, or instrumentality or any agency or
instrumentality thereof, including any agency or instrumentality which is
obligated to make payment with respect to Medicare, Medicaid or other
Receivables representing amounts owing under any other program established by
federal, State, county, municipal or other local law which requires that
payments for healthcare services be made to the provider of such services in
order to comply with any applicable “anti-assignment” provisions, provider
agreement or federal, State, county, municipal or other local law, rule or
regulation.

“Encore Affiliate” means any Person directly or indirectly controlling,
controlled by or under common control with the Borrower. A Person shall be
deemed to control another Person if the controlling Person is the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of
10% or more of any class of voting securities (or other ownership interests) of
the controlled Person and possesses, directly or indirectly, the power to direct
or cause the direction of the management or policies of the controlled Person,
whether through ownership of voting securities, by contract or otherwise.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

9



--------------------------------------------------------------------------------

“Equipment” means all of the Borrower’s and each Subsidiary’s present and future
(i) equipment, including, without limitation, machinery, manufacturing,
distribution, data processing and office equipment, assembly systems, tools,
molds, dies, fixtures, appliances, furniture, furnishings, vehicles, vessels,
aircraft, aircraft engines, and trade fixtures, (ii) other tangible personal
property (other than inventory), and (iii) any and all accessions, parts and
appurtenances attached to any of the foregoing or used in connection therewith,
and any substitutions therefor and replacements, products and proceeds thereof.

“Equipment Financing Transactions” means the secured equipment financing
arrangements of the Credit Parties set forth on Schedule 6.14.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.

“Estimated Remaining Collections” means, as of any date, the aggregate amount of
gross remaining cash collections which any Credit Party anticipates to receive
from a Receivables Portfolio or as otherwise referred to by the Borrower as the
total amount of “Estimated Remaining Gross Collections”, determined and reported
by the Borrower pursuant to its financial statements and other reporting to the
Lenders as described in Section 6.1 (it being understood and agreed that
(i) such amount shall be calculated by the Borrower in accordance with Agreement
Accounting Principles and in a manner consistent with the Borrower’s past
practice and with the methodology used in the reporting of Estimated Remaining
Collections in the Borrower’s public filings with the Securities and Exchange
Commission, (ii) the manner and method of computing Estimated Remaining
Collections and all assumptions made in connection therewith shall be explained
to each Lender in reasonably full detail upon such Lender’s request and
(iii) any deviation from the current method and assumptions used in computing
Estimated Remaining Collections are subject to approval by the Supermajority
Lenders in their discretion).

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in Dollars as reported on Reuters Screen LIBOR01 Page or, if such
service is not available, by any other generally recognized financial
information service as of 11:00 a.m. (London time) two (2) Business Days prior
to the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Administrative Agent, the applicable Eurodollar Base
Rate for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which JPMorgan or one of its
affiliate banks offers to place deposits in Dollars with first-class banks in
the London interbank market at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, in the
approximate amount of JPMorgan’s relevant Eurodollar Loan and having a maturity
equal to such Interest Period.

“Eurodollar Loan” means a Revolving Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin then in effect, changing as and when the Applicable
Margin changes.

 

10



--------------------------------------------------------------------------------

“Excluded Subsidiaries” means the JV Entities and any other successor or
transferee JV Entities created in connection with a Permitted Restructuring.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or any political combination or subdivision or taxing authority
thereof or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 7, 2005 by and among the Borrower, the lenders party thereto and JPMorgan,
as amended, supplemented or otherwise modified prior to the Closing Date.

“Existing Financing Arrangements” means financing arrangements of the Borrower
or any Subsidiary (other than the transactions under the Loan Documents and the
Equipment Financing Transactions) in effect on the Closing Date, including
without limitation under the Existing Credit Agreement.

“Existing Letters of Credit” is defined in Section 2.20.13.

“Existing Unsecured Notes” means the Borrower’s existing 3.75% convertible
senior unsecured notes due September 19, 2010 and any refinancing thereof in an
amount, and on terms and conditions, reasonably satisfactory to the
Administrative Agent.

“Facility LC” is defined in Section 2.20.1.

“Facility LC Application” is defined in Section 2.20.3.

“Facility LC Collateral Account” is defined in Section 2.20.11.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Phoenix, Arizona time) on such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction;
provided that any Permitted Indebtedness Hedge shall not be a Financial Contract
so long as such Permitted Indebtedness Hedge relates to capital stock of
Borrower.

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Guarantor or to permit its
capital stock from being pledged pursuant to a pledge agreement on account of
legal or financial limitations imposed by the jurisdiction of

 

11



--------------------------------------------------------------------------------

organization of such Foreign Subsidiary or other relevant jurisdictions having
authority over such Foreign Subsidiary, in each case as determined by the
Borrower in its commercially reasonable judgment acting in good faith and in
consultation with its legal and tax advisors.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding equity interests.

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the Applicable Margin then in effect, changing as and when the
Applicable Margin changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Foreign Subsidiary” means any Subsidiary of any Person which is not a Domestic
Subsidiary of such Person.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means any nation or government, any foreign, federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guarantor” means each Subsidiary of the Borrower which is a party to the
Guaranty Agreement, including each Subsidiary of the Borrower which becomes a
party to the Guaranty Agreement pursuant to a joinder or other supplement
thereto.

“Guaranty Agreement” means the Guaranty Agreement, dated as of the Closing Date,
made by the Guarantors in favor of the Administrative Agent for the benefit of
the Holders of Secured Obligations, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the LC Issuer in respect of Reimbursement Obligations, (iii) the
Administrative Agent, the Lenders and the LC Issuer in respect of all other
present and future obligations and liabilities of the Borrower or any of its
Domestic Subsidiaries of every type and description arising under or in
connection with this Agreement or any other Loan Document, (iv) each Lender (or
affiliate thereof), in respect of all Rate Management Obligations and Banking
Services Obligations of the Borrower or any of its Subsidiaries to such Lender
(or such affiliate) as exchange party or counterparty under any Rate Management
Transaction or in connection with any Banking Services Agreements, as
applicable, and (v) their respective successors, transferees and assigns.

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out

 

12



--------------------------------------------------------------------------------

of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances, or other instruments, (v) obligations to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations of such Person, (viii) reimbursement
obligations under Letters of Credit, bankers’ acceptances, surety bonds and
similar instruments, (ix) Off-Balance Sheet Liabilities, (x) obligations under
Sale and Leaseback Transactions, (xi) Net Mark-to-Market Exposure under Rate
Management Transactions and other Financial Contracts, (xii) Rate Management
Obligations and (xiii) any other obligation for borrowed money which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person.

“Intangible Assets” means the aggregate amount, for the Borrower and its
Subsidiaries on a consolidated basis, of: (1) all assets classified as
intangible assets under Agreement Accounting Principles, including, without
limitation, goodwill, trademarks, patents, copyrights, organization expenses,
franchises, licenses, trade names, brand names, mailing lists, catalogs, excess
of cost over book value of assets acquired, and bond discount and underwriting
expenses; (2) loans or advances to, investments in, or receivables from
(i) Encore Affiliates, officers, directors, employees or shareholders of the
Borrower or any Subsidiary or (ii) any Person if such loan, advance, investment
or receivable is outside the Borrower’s or any Subsidiary’s normal course of
business; and (3) prepaid expenses; provided that Intangible Assets shall not
include deferred court costs, deferred tax assets, deposits under state workers
compensation programs and assets of the Borrower’s excess deferred compensation
plan.

“Intellectual Property Security Agreements” means the intellectual property
security agreements as any Credit Party may from time to time make in favor of
the Administrative Agent for the benefit of the Holders of Secured Obligations,
in each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three, six, nine or twelve months, commencing on a Business Day selected by
the Borrower pursuant to this Agreement. Such Interest Period shall end on but
exclude the day which corresponds numerically to such date one, two, three, six,
nine or twelve months thereafter, provided, however, that if there is no such
numerically corresponding day in such next, second, third, sixth, ninth or
twelfth succeeding month, such Interest Period shall end on the last Business
Day of such next, second, third, sixth, ninth or twelfth succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers, employees made in the ordinary course of
business), extension of credit (other than Accounts arising in the ordinary
course of business) or contribution of capital by such Person; stocks, bonds,
mutual funds, partnership interests, notes, debentures or other securities owned
by such Person; any deposit accounts and certificate of deposit owned by such
Person; and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person. No Permitted Restructuring shall
constitute an Investment.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.

“JV Entity” means (a) any Subsidiary (without giving effect to the proviso at
the end of the definition of Subsidiary) of the Borrower that is (i) a joint
venture with another Person and (ii) designated as a “JV Entity” by the Borrower
with the written consent of the Administrative Agent and (b) any subsidiary of
such Subsidiary.

 

13



--------------------------------------------------------------------------------

“LC Fee” is defined in Section 2.20.4.

“LC Exposure” means, at any time, the aggregate principal amount of all LC
Obligations at such time. The LC Exposure of any Lender at any time shall be its
Revolving Loan Pro Rata Share of the total LC Exposure at such time.

“LC Issuer” means JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) in its capacity as issuer of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.20.5.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes the Swing Line Lender and the LC Issuer.

“Lender Increase Notice” is defined in Section 2.5.3(i).

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on the
administrative information sheets provided to the Administrative Agent in
connection herewith or on a Schedule or otherwise selected by such Lender or the
Administrative Agent pursuant to Section 2.17.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).

“Liquidity” means, at any time the same is to be determined, the sum of (i) all
unencumbered cash and Cash Equivalent Investments held by the Credit Parties
free and clear of any Liens or claims other than Liens under the Collateral
Documents or customary rights of set-off or similar rights of any financial
institution holding deposit accounts or securities accounts of the Borrower or
any of its Subsidiaries and (ii) an amount equal to the lesser of (a) the
Aggregate Revolving Loan Commitment and (b) the Borrowing Base, in each case
minus the Aggregate Outstanding Revolving Credit Exposure.

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof), whether constituting a
Revolving Loan or a Swing Line Loan.

 

14



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty Agreement and all other documents,
instruments, notes (including any Notes issued pursuant to Section 2.13 (if
requested)) and agreements executed in connection herewith or therewith or
contemplated hereby or thereby, as the same may be amended, restated or
otherwise modified and in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or results of
operations or prospects of the Borrower, or the Borrower and its Subsidiaries
taken as a whole, (ii) the ability of the Borrower or any Subsidiary to perform
its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent, the LC Issuer or the Lenders thereunder or their rights
with respect to the Collateral.

“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $5,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42. U.S.C. ss. 1396 ET SEQ.) and any successor or similar
statutes, as in effect from time to time.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. ss. 1395 ET
SEQ.) and any successor or similar statutes as in effect from time to time.

“Modify” and “Modification” are defined in Section 2.20.1.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

“Mortgage” means each of those certain mortgages and deeds of trust as are
entered into by the Credit Parties pursuant hereto or in connection herewith, in
each case as amended, restated, supplemented or otherwise modified from time to
time.

“Mortgage Instruments” means such title reports, title insurance, opinions of
counsel, surveys, appraisals and environmental reports as are requested by, and
in form and substance reasonably acceptable to, the Administrative Agent from
time to time.

“Mortgaged Properties” means each Credit Party’s real Property with a book value
equal to or in excess of $1,000,000.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Borrower or any member of the Controlled Group is obligated to make
contributions.

“Net Cash Proceeds” means, with respect to any Asset Sale by any Person, cash
(freely convertible into Dollars) received by such Person or any Subsidiary of
such Person from such Asset Sale (including cash received as consideration for
the assumption or incurrence of liabilities incurred in connection with or in
anticipation of such Asset Sale), after (i) provision for all income or other
taxes

 

15



--------------------------------------------------------------------------------

measured by or resulting from such sale of Property, (ii) cash payment of all
reasonable brokerage commissions and other fees and expenses related to such
sale of Property, and (iii) taking into account all amounts in cash used to
repay Indebtedness secured by a Lien on any Property disposed of in such Asset
Sale.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” is defined in Section 2.13.

“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower or any
other Credit Party to the Administrative Agent, any Lender, the Swing Line
Lender, the LC Issuer, the Arrangers, any affiliate of the Administrative Agent,
any Lender, the Swing Line Lender, the LC Issuer or the Arrangers, or any
indemnitee under the provisions of Section 9.6 or any other provisions of the
Loan Documents, in each case of any kind or nature, present or future, arising
under this Agreement or any other Loan Document, whether or not evidenced by any
note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, foreign exchange
risk, guaranty, indemnification, or in any other manner, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired. The
term includes, without limitation, all interest, charges, expenses, fees,
attorneys’ fees and disbursements, paralegals’ fees (in each case whether or not
allowed), and any other sum chargeable to the Borrower or any other Credit Party
under this Agreement or any other Loan Document.

“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person (excluding any such
obligation or liability for disposition of Receivables), with respect to
Accounts or notes receivable sold by such Person, (ii) any liability under any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, or (iii) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (iii) all Operating
Leases.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the aggregate principal amount of Swing Line Loans outstanding
at such time, plus (iii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations at such time.

 

16



--------------------------------------------------------------------------------

“Participants” is defined in Section 12.2.1.

“Payment Date” means the first day of each April, July, October and January and
the Revolving Loan Termination Date. The first Payment Date under this Agreement
is April 1, 2010.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” is defined in Section 6.13.3.

“Permitted Indebtedness” means Indebtedness permitted by Section 6.14.13 or any
permitted refinancing of the Existing Unsecured Notes.

“Permitted Indebtedness Hedge” means any one or more derivative transactions
(including the issuance by Borrower of warrants on its capital stock and the
purchase by Borrower of an option on its capital stock) entered into
concurrently with Permitted Indebtedness on terms and conditions reasonably
satisfactory to the Administrative Agent.

“Permitted Restructuring” means a transaction or series of transactions pursuant
to which the Borrower or any Subsidiary sells, assigns or otherwise transfers
Receivables and/or other assets between or among themselves, including transfers
to or mergers or consolidations with, or voluntary dissolutions or liquidations
into, newly created Wholly-Owned Subsidiaries of the Borrower or the
Subsidiaries, subject to compliance with Sections 6.25 and 6.26; provided that
(i) no Receivables or other assets of Excluded Subsidiaries shall be commingled
with the assets of a Credit Party as a result of such Permitted Restructuring,
(ii) no such transfers shall take place from a Credit Party to an Excluded
Subsidiary or to a Subsidiary that is not a Credit Party and (iii) such
transactions are effected for tax planning and related general corporate
purposes.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Closing Date, by and between the Credit Parties and
the Administrative Agent for the benefit of the Holders of Secured Obligations,
as the same may be amended, restated, supplemented, or otherwise modified from
time to time.

“Pledge Subsidiary” means each Domestic Subsidiary and First Tier Foreign
Subsidiary.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

17



--------------------------------------------------------------------------------

“Proposed New Lender” is defined in Section 2.5.3(i).

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition.

“Purchasers” is defined in Section 12.3.1.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or a
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures; provided that any Permitted Indebtedness Hedge shall not be
a Rate Management Transaction so long as such Permitted Indebtedness Hedge
relates to capital stock of Borrower.

“Receivable” of a Credit Party shall mean a right of such Credit Party to the
payment of money arising out of a consumer transaction, and which right was
acquired by such Credit Party with a group of similar rights.

“Receivables Portfolio” of a Credit Party means any group of Receivables of such
Credit Party acquired by such Credit Party as part of a single transaction.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

18



--------------------------------------------------------------------------------

“Rentals” of a Person means the aggregate rent expense incurred by such Person
under any Operating Lease.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or variance from the minimum funding standard allowed
under Section 412(c) of the Code.

“Reports” is defined in Section 9.6.

“Required Lenders” means Lenders in the aggregate having greater than 50% of the
sum of the Aggregate Revolving Loan Commitment (or, if all of the Revolving Loan
Commitments are terminated pursuant to the terms of this Agreement, the
Aggregate Outstanding Revolving Credit Exposure at such time).

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D) (it being understood that no Reserve
Requirement is in effect on the Closing Date).

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any equity interests of the Borrower now or hereafter
outstanding, except a dividend payable solely in the Borrower’s capital stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such capital stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any equity interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding, other than in
exchange for, or out of the proceeds of, the substantially concurrent sale
(other than to a Subsidiary of the Borrower) of other equity interests of the
Borrower (other than Disqualified Stock) and (iii) any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any Indebtedness prior to the stated maturity thereof, other than
the Obligations and the Equipment Financing Transactions.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).

“Revolving Loan Commitment” means, for each Lender, including without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
and participate in Facility LCs issued upon the application of, the Borrower in
an aggregate amount not exceeding the amount set forth for such Lender on the
Commitment Schedule or in any Assignment Agreement delivered pursuant to
Section 12.3, as such amount may be modified from time to time pursuant to the
terms hereof.

“Revolving Loan Pro Rata Share” means, with respect to any Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Loan Commitment at
such time by (ii) the Aggregate Revolving Loan Commitment at such time;
provided, however, (1) in the case of Section 2.21 when a Defaulting Lender
shall exist, “Revolving Loan Pro Rata Share” shall mean the percentage obtained
by dividing (a) such Lender’s Revolving Loan Commitment at such time by (b) the
Aggregate Revolving Loan Commitment (disregarding any Defaulting Lender’s
Commitment) at such time and (2) if all of the Revolving Loan Commitments are
terminated pursuant to the terms of this Agreement, then “Revolving

 

19



--------------------------------------------------------------------------------

Loan Pro Rata Share” means the percentage obtained by dividing (a) such Lender’s
Outstanding Revolving Credit Exposure at such time by (b) the Aggregate
Outstanding Revolving Credit Exposure (giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination) at such
time.

“Revolving Loan Termination Date” means the earlier of (a) May 3, 2013 and
(b) the date of termination in whole of the Aggregate Revolving Loan Commitment
pursuant to Section 2.2 hereof or the Revolving Loan Commitments pursuant to
Section 8.1 hereof.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” means, collectively, (i) the Obligations, (ii) all Rate
Management Obligations owing in connection with Rate Management Transactions to
any Lender or any affiliate of any Lender and (iii) all Banking Services
Obligations owing to any Lender or any affiliate of any Lender.

“Selling Lender” is defined in Section 2.5.3(ii).

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group.

“Subordinated Indebtedness” of a Person means any Indebtedness (other than
Indebtedness arising from intercompany loans and advances) of such Person the
payment of which is subordinated to payment of the Secured Obligations.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled;
provided that, for purposes of the Loan Documents, each JV Entity shall be
deemed to not be a Subsidiary. Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 5% of Consolidated
Tangible Assets or Property which is responsible for more than 5% of the
consolidated net revenues of the Borrower and its Subsidiaries, in each case, as
would be shown in the consolidated financial statements of the Borrower and its

 

20



--------------------------------------------------------------------------------

Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).

“Supermajority Lenders” means Lenders in the aggregate having at least 66 2/3%
of the sum of the Aggregate Revolving Loan Commitment (or, if all of the
Revolving Loan Commitments are terminated pursuant to the terms of this
Agreement, the Aggregate Outstanding Revolving Credit Exposure at such time).

“Swing Line Borrowing Notice” is defined in Section 2.4.2.

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $10,000,000 at any one time
outstanding.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Revolving Loan Pro Rata Share of the total Swing Line
Exposure at such time.

“Swing Line Lender” means JPMorgan.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using actuarial
assumptions for funding purposes as set forth in such report.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

 

21



--------------------------------------------------------------------------------

1.2. Plural Forms. The foregoing definitions shall be equally applicable to both
the singular and plural forms of the defined terms.

ARTICLE II

THE CREDITS

2.1. Revolving Loan Commitments. From and including the Closing Date and prior
to the Revolving Loan Termination Date, upon the satisfaction of the conditions
precedent set forth in Section 4.1 and 4.2, as applicable, each Lender severally
and not jointly agrees, on the terms and conditions set forth in this Agreement,
to (i) make Revolving Loans to the Borrower from time to time and
(ii) participate in Facility LCs issued upon the request of the Borrower, in
each case in an amount not to exceed in the aggregate at any one time
outstanding its Revolving Loan Pro Rata Share of the Available Aggregate
Revolving Loan Commitment; provided that at no time shall the Aggregate
Outstanding Revolving Credit Exposure hereunder exceed the Adjusted Available
Aggregate Revolving Loan Commitment. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans at any time prior to the
Revolving Loan Termination Date. The commitment of each Lender to lend hereunder
shall automatically expire on the Revolving Loan Termination Date. The LC Issuer
will issue Facility LCs hereunder on the terms and conditions set forth in
Section 2.20.

2.2. Required Payments; Termination. (a) Any outstanding Revolving Loans shall
be paid in full by the Borrower on the Revolving Loan Termination Date and all
other unpaid Secured Obligations shall be paid in full by the Borrower on the
later of the date when due or the Revolving Loan Termination Date. In addition,
if at any time the Aggregate Outstanding Revolving Credit Exposure hereunder
exceeds the Adjusted Available Aggregate Revolving Loan Commitment, the Borrower
shall promptly (i) repay outstanding Revolving Loans up to the aggregate amount
of such excess, and (ii) if such excess is greater than the outstanding
principal amount of the Revolving Loans, cash collateralize the outstanding LC
Obligations by depositing funds in the Facility LC Collateral Account, in an
aggregate amount equal to the remaining excess. Notwithstanding the termination
of the Revolving Loan Commitments under this Agreement on the Revolving Loan
Termination Date, until all of the Obligations (other than contingent indemnity
obligations) shall have been fully paid and satisfied and all financing
arrangements among the Borrower and the Lenders hereunder and under the other
Loan Documents shall have been terminated, all of the rights and remedies under
this Agreement and the other Loan Documents shall survive.

(b) Asset Sales. Upon the consummation of any Asset Sale (other than sales
permitted under Sections 6.12.1, 6.12.2, 6.12.3, 6.12.4 or 6.12.5) by the
Borrower or any Subsidiary, within three (3) Business Days after the Borrower’s
or any of its Subsidiaries’ receipt of any Net Cash Proceeds (or conversion to
cash of non-cash proceeds (whether principal or interest and release of escrow
arrangements)) received from any such Asset Sale, the Borrower shall make a
mandatory prepayment of the Loans, subject to the provisions governing the
application of payments set forth in Section 2.2(c), in an amount equal to one
hundred percent (100%) of such Net Cash Proceeds. Notwithstanding the foregoing,
Net Cash Proceeds of Asset Sales with respect to which the Borrower shall have
given the Administrative Agent written notice of its intention to repair or
replace the Property subject to any such Asset Sale or invest such Net Cash
Proceeds in the purchase of assets (other than securities, unless those
securities represent equity interests in an entity that becomes a Guarantor or a
JV Entity permitted hereunder) to be used by one or more of the Borrower or the
Guarantors in their businesses within one year following such Asset Sale, shall
not be subject to the provisions of the first sentence of this Section 2.2(b)
unless and to the extent that such applicable period shall have expired without
such repair or replacement having been made.

 

22



--------------------------------------------------------------------------------

(c) Application of Designated Prepayments. Each mandatory prepayment required by
clause (b) of this Section 2.2 shall be referred to herein as a “Designated
Prepayment.” Designated Prepayments of Loans shall first be applied to Floating
Rate Loans and to any Eurodollar Rate Loans maturing on such date and then to
subsequently maturing Eurodollar Rate Loans in order of maturity.
Notwithstanding the foregoing, so long as no Default has occurred and is then
continuing and at the Borrower’s option, the Administrative Agent shall hold all
Designated Prepayments to be applied to Eurodollar Rate Loans in escrow for the
benefit of the Lenders and shall release such amounts upon the expiration of the
Interest Periods applicable to any such Eurodollar Rate Loans being prepaid (it
being understood and agreed that interest shall continue to accrue on the
Obligations until such time as such prepayments are released from escrow and
applied to reduce the Obligations); provided, however, that upon the occurrence
and during the continuance of a Default, such escrowed amounts may be applied to
Eurodollar Rate Loans without regard to the expiration of any Interest Period
and the Borrower shall make all payments under Section 3.4 resulting therefrom.

2.3. Ratable Loans; Types of Advances. (a) Each Advance hereunder (other than a
Swing Line Loan) shall consist of Loans made from the several Lenders ratably in
proportion to their respective Revolving Loan Pro Rata Share.

(b) The Advances may be Floating Rate Advances or Eurodollar Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9, or Swing Line Loans selected by the Borrower in accordance with
Section 2.4.

2.4. Swing Line Loans.

2.4.1 Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Credit Extension hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
date of this Agreement and prior to the Revolving Loan Termination Date, the
Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make Swing Line Loans to the Borrower from time to time in an
aggregate principal amount not to exceed the Swing Line Commitment, provided
that the Aggregate Outstanding Revolving Credit Exposure shall not at any time
exceed the Aggregate Revolving Loan Commitment, and provided further that at no
time shall the sum of (i) the Swing Line Lender’s Revolving Loan Pro Rata Share
of the Swing Line Loans then outstanding, plus (ii) the outstanding Revolving
Loans made by the Swing Line Lender pursuant to Section 2.1 (including its
participation in any Facility LCs), exceed the Swing Line Lender’s Revolving
Loan Commitment at such time. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Swing Line Loans at any time prior to
the Revolving Loan Termination Date.

2.4.2 Borrowing Notice. The Borrower shall deliver to the Administrative Agent
and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”)
not later than 12:00 noon (Phoenix, Arizona time) on the Borrowing Date of each
Swing Line Loan, specifying (i) the applicable Borrowing Date (which date shall
be a Business Day), and (ii) the aggregate amount of the requested Swing Line
Loan which shall be an amount not less than $100,000. The Swing Line Loans shall
bear interest at the Floating Rate or at such other rate as is agreed upon by
the Borrower and the Swing Line Lender.

 

23



--------------------------------------------------------------------------------

2.4.3 Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Administrative Agent shall notify each Lender by fax or
other similar form of transmission, of the requested Swing Line Loan. Not later
than 2:00 p.m. (Phoenix, Arizona time) on the applicable Borrowing Date, the
Swing Line Lender shall make available the Swing Line Loan, in funds immediately
available in Phoenix, to the Administrative Agent at its address specified
pursuant to Article XIII. The Administrative Agent will promptly make the funds
so received from the Swing Line Lender available to the Borrower on the
Borrowing Date at the Administrative Agent’s aforesaid address.

2.4.4 Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on or before the fifth (5th) Business Day after the Borrowing
Date for such Swing Line Loan. In addition, the Swing Line Lender (i) may at any
time in its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall, on the fifth (5th) Business Day after the Borrowing Date of any
Swing Line Loan, require each Lender (including the Swing Line Lender) to make a
Revolving Loan in the amount of such Lender’s Revolving Loan Pro Rata Share of
such Swing Line Loan (including, without limitation, any interest accrued and
unpaid thereon), for the purpose of repaying such Swing Line Loan. Not later
than 1:00 p.m. (Phoenix, Arizona time) on the date of any notice received
pursuant to this Section 2.4.4, each Lender shall make available its required
Revolving Loan, in funds immediately available in Phoenix to the Administrative
Agent at its address specified pursuant to Article XIII. Revolving Loans made
pursuant to this Section 2.4.4 shall initially be Floating Rate Loans and
thereafter may be continued as Floating Rate Loans or converted into Eurodollar
Loans in the manner provided in Section 2.9 and subject to the other conditions
and limitations set forth in Article II. Unless a Lender shall have notified the
Swing Line Lender, prior to its making any Swing Line Loan, that any applicable
condition precedent set forth in Sections 4.1 or 4.2 had not been satisfied,
such Lender’s obligation to make Revolving Loans pursuant to this Section 2.4.4
to repay Swing Line Loans shall be unconditional, continuing, irrevocable and
absolute and shall not be affected by any circumstances, including, without
limitation, (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Unmatured Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or
(d) any other circumstances, happening or event whatsoever. In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 2.4.4, the Administrative Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Administrative Agent receives such
payment from such Lender or such obligation is otherwise fully satisfied. In
addition to the foregoing, if for any reason any Lender fails to make payment to
the Administrative Agent of any amount due under this Section 2.4.4, such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received. On the
Revolving Loan Termination Date, the Borrower shall repay in full the
outstanding principal balance of the Swing Line Loans.

 

24



--------------------------------------------------------------------------------

2.5. Commitment Fee; Aggregate Revolving Loan Commitment.

2.5.1 Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of the Lenders in accordance with their Revolving Loan Pro Rata
Shares, from and after the Closing Date until the date on which the Aggregate
Revolving Loan Commitment shall be terminated in whole, a commitment fee (the
“Commitment Fee”) accruing at the rate of the then Applicable Fee Rate on the
Available Aggregate Revolving Loan Commitment in effect from time to time;
provided that, to the extent any Swing Line Loan is outstanding, the amount of
the Commitment Fee payable to the Swing Line Lender shall be computed by adding
to its Outstanding Revolving Credit Exposure the outstanding principal amount of
such Swing Line Loan. In the case of each Lender other than the Swing Line
Lender, Swing Line Loans shall not count as usage of the Aggregate Commitment
for purposes of calculating the Commitment Fee. All such Commitment Fees payable
hereunder shall be payable quarterly in arrears on each Payment Date; provided,
that if any Lender continues to have Outstanding Revolving Credit Exposure after
the termination of its Revolving Loan Commitment, then the Commitment Fee shall
continue to accrue and be due and payable pursuant to the terms hereof until
such Outstanding Revolving Credit Exposure is reduced to zero.

2.5.2 Voluntary Reductions in Aggregate Revolving Loan Commitment. The Borrower
may permanently reduce the Aggregate Revolving Loan Commitment in whole, or in
part, ratably among the Lenders in the minimum amount of $5,000,000 (and in
multiples of $1,000,000 in excess thereof), upon at least three (3) Business
Days’ written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction, provided, however, that the amount of the
Aggregate Revolving Loan Commitment may not be reduced below the Aggregate
Outstanding Revolving Credit Exposure. All accrued Commitment Fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Credit Extensions hereunder and on the final date upon which all
Loans are repaid.

2.5.3 Increase in Aggregate Revolving Loan Commitment. (i) At any time, but not
more than once during the period commencing on the Closing Date and ending on
the one-year anniversary thereof and not more than once during each successive
one-year anniversary of the Closing Date, the Borrower may request that the
Aggregate Revolving Loan Commitment be increased; provided that (A) the
Aggregate Revolving Loan Commitment shall at no time exceed $427,500,000 minus
the aggregate amount of all reductions in the Aggregate Revolving Loan
Commitment previously made pursuant to Section 2.5.2; (B) such request shall be
in an amount not less than $5,000,000; and (C) the aggregate amount of all such
increases shall not exceed $100,000,000. Such request shall be made in a written
notice given to the Administrative Agent and the Lenders by the Borrower not
less than twenty (20) Business Days prior to the proposed effective date of such
increase, which notice (a “Commitment Increase Notice”) shall specify the amount
of the proposed increase in the Aggregate Revolving Loan Commitment and the
proposed effective date of such increase. No Lender shall have any obligation to
increase its Revolving Loan Commitment pursuant to a Commitment Increase Notice.
On or prior to the date that is fifteen (15) Business Days after receipt of the
Commitment Increase Notice, each Lender and Proposed New Lender (as defined
below) shall submit to the Administrative Agent a notice indicating the maximum
amount by which it is willing to increase its existing Revolving Loan Commitment
or provide a new Revolving Loan

 

25



--------------------------------------------------------------------------------

Commitment in connection with such Commitment Increase Notice (any such notice
to the Administrative Agent being herein a “Lender Increase Notice”). Any Lender
which does not submit a Lender Increase Notice to the Administrative Agent prior
to the expiration of such fifteen (15) Business Day period shall be deemed to
have denied any increase in its Revolving Loan Commitment. The Administrative
Agent and the Arrangers shall have the right, in consultation with the Borrower,
to allocate the amount of increases necessary to meet the Borrower’s Commitment
Increase Notice. In addition, not later than the date the Commitment Increase
Notice is delivered by the Borrower, the Borrower may notify the Administrative
Agent of any financial institution that shall have agreed to become a “Lender”
party hereto (a “Proposed New Lender”) in connection with the Commitment
Increase Notice and the portion of the proposed increase to be allocated to such
financial institution. Any Proposed New Lender shall be subject to the consent
of the Administrative Agent (which consent shall not be unreasonably withheld).
Based upon the Lender Increase Notices, any allocations made in connection
therewith and any notice regarding any Proposed New Lender, if applicable, the
Administrative Agent shall notify the Borrower and the Lenders on or before the
Business Day immediately prior to the proposed effective date of the amount of
each Lender’s and Proposed New Lenders’ Revolving Loan Commitment (the
“Effective Commitment Amount”) and the amount of the Aggregate Revolving Loan
Commitment, which amounts shall be effective on the following Business Day. Any
increase in the Aggregate Revolving Loan Commitment shall be subject to the
following conditions precedent: (I) as of the date of the Commitment Increase
Notice and as of the proposed effective date of the increase in the Aggregate
Revolving Loan Commitment, all representations and warranties shall be true and
correct in all material respects as though made on such date and no event shall
have occurred and then be continuing which constitutes a Default or Unmatured
Default, (II) the Borrower, the Administrative Agent and each Proposed New
Lender or Lender that shall have agreed to provide a “Revolving Loan Commitment”
in support of such increase in the Aggregate Revolving Loan Commitment shall
have executed and delivered a “Commitment and Acceptance” substantially in the
form of Exhibit I hereto, (III) counsel for the Borrower and for the Guarantors
shall have provided to the Administrative Agent supplemental opinions in form
and substance reasonably satisfactory to the Administrative Agent and (IV) the
Borrower and the Proposed New Lender shall otherwise have executed and delivered
such other instruments and documents as may be required under Article IV or that
the Administrative Agent shall have reasonably requested in connection with such
increase. If any fee shall be charged by the Lenders in connection with any such
increase, such fee shall be in accordance with then prevailing market
conditions, which market conditions shall have been reasonably documented by the
Administrative Agent to the Borrower. No less than two (2) Business Days prior
to the effective date of the increase of the Aggregate Revolving Loan
Commitment, the Administrative Agent shall notify the Borrower of the amount of
the fee to be charged by the Lenders, and the Borrower may, at least one
(1) Business Day prior to such effective date, cancel its request for the
commitment increase. If the commitment increase is cancelled pursuant to the
immediately preceding sentence, the Borrower’s cancelled increase request shall
not be counted towards the Borrower’s maximum number of increase requests
permitted by the first sentence of this Section 2.5.3(i). Upon satisfaction of
the conditions precedent to any increase in the Aggregate Revolving Loan
Commitment, the Administrative Agent shall promptly advise the Borrower and each
Lender of the effective date of such increase. Upon the effective date of any
increase in the Aggregate Revolving Loan Commitment that is supported by a
Proposed New Lender, such Proposed New Lender

 

26



--------------------------------------------------------------------------------

shall be a party to this Agreement as a Lender and shall have the rights and
obligations of a Lender hereunder. Nothing contained herein shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Loan Commitment hereunder at any time.

(ii) For purposes of this clause (ii), (A) the term “Buying Lender(s)” shall
mean (1) each Lender the Effective Commitment Amount of which is greater than
its Revolving Loan Commitment prior to the effective date of any increase in the
Aggregate Revolving Loan Commitment and (2) each Proposed New Lender that is
allocated an Effective Commitment Amount in connection with any Commitment
Increase Notice and (B) the term “Selling Lender(s)” shall mean each Lender
whose Revolving Loan Commitment is not being increased from that in effect prior
to such increase in the Aggregate Revolving Loan Commitment. Effective on the
effective date of any increase in the Aggregate Revolving Loan Commitment
pursuant to clause (i) above, each Selling Lender hereby sells, grants, assigns
and conveys to each Buying Lender, without recourse, warranty, or representation
of any kind, except as specifically provided herein, an undivided percentage in
such Selling Lender’s right, title and interest in and to its outstanding Credit
Extensions in the respective Dollar amounts and percentages necessary so that,
from and after such sale, each such Selling Lender’s outstanding Credit
Extensions shall equal such Selling Lender’s Revolving Loan Pro Rata Share
(calculated based upon the Effective Commitment Amounts) of the outstanding
Credit Extensions. Effective on the effective date of the increase in the
Aggregate Revolving Loan Commitment pursuant to clause (i) above, each Buying
Lender hereby purchases and accepts such grant, assignment and conveyance from
the Selling Lenders. Each Buying Lender hereby agrees that its respective
purchase price for the portion of the outstanding Credit Extensions purchased
hereby shall equal the respective Dollar amount necessary so that, from and
after such payments, each Buying Lender’s outstanding Credit Extensions shall
equal such Buying Lender’s Revolving Loan Pro Rata Share (calculated based upon
the Effective Commitment Amounts) of the outstanding Credit Extensions. Such
amount shall be payable on the effective date of the increase in the Aggregate
Revolving Loan Commitment by wire transfer of immediately available funds to the
Administrative Agent. the Administrative Agent, in turn, shall wire transfer any
such funds received to the Selling Lenders, in same day funds, for the sole
account of the Selling Lenders. Each Selling Lender hereby represents and
warrants to each Buying Lender that such Selling Lender owns the Credit
Extensions being sold and assigned hereby for its own account and has not sold,
transferred or encumbered any or all of its interest in such Credit Extensions,
except for participations which will be extinguished upon payment to Selling
Lender of an amount equal to the portion of the outstanding Credit Extensions
being sold by such Selling Lender. Each Buying Lender hereby acknowledges and
agrees that, except for each Selling Lender’s representations and warranties
contained in the foregoing sentence, each such Buying Lender has entered into
its Commitment and Acceptance with respect to such increase on the basis of its
own independent investigation and has not relied upon, and will not rely upon,
any explicit or implicit written or oral representation, warranty or other
statement of the Lenders or the Administrative Agent concerning the
authorization, execution, legality, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Loan Documents. The
Borrower hereby agrees to compensate each Selling Lender for all losses,
expenses and liabilities incurred by such Selling Lender in connection with the
sale and assignment of any Eurodollar Loan hereunder on the terms and in the
manner as set forth in Section 3.4.

2.6. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $250,000, and each Floating Rate Advance (other than an
Advance to repay Swing Line Loans) shall be in the minimum amount of $250,000,
provided, however, that any Floating Rate Advance may be in the amount of the
Adjusted Available Aggregate Revolving Loan Commitment minus the Aggregate
Outstanding Revolving Credit Exposure at such time.

 

27



--------------------------------------------------------------------------------

2.7. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or any portion of the outstanding Floating Rate Advances
(other than Swing Line Loans), in a minimum aggregate amount of $250,000, in
each case upon prior notice to the Administrative Agent by 10:00 a.m. (Phoenix,
Arizona time) at least one Business Day prior to the date of such payment. The
Borrower may at any time pay, without penalty or premium, all outstanding Swing
Line Loans, or, in a minimum amount of $100,000, any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by 11:00 a.m. (Phoenix, Arizona time) on the date of repayment. The
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurodollar Advances, or, in a minimum aggregate amount of
$250,000, any portion of the outstanding Eurodollar Advances upon three
(3) Business Days’ prior notice to the Administrative Agent.

2.8. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time; provided that
there shall be no more than 30 Interest Periods in effect with respect to all of
the Loans at any time, unless such limit has been waived by the Administrative
Agent in its sole discretion. The Borrower shall give the Administrative Agent
irrevocable notice (a “Borrowing Notice”) not later than 10:00 a.m. (Phoenix,
Arizona time) at least one Business Day before the Borrowing Date of each
Floating Rate Advance (other than a Swing Line Loan) and 12:00 noon (Phoenix,
Arizona time) at least three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (ii) the aggregate amount of such Advance,

 

  (iii) the Type of Advance selected, and

 

  (iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

Not later than 1:00 p.m. (Phoenix, Arizona time) on each Borrowing Date, each
Lender shall make available its Loan or Loans in Federal or other funds
immediately available in Phoenix to the Administrative Agent at its address
specified pursuant to Article XIII. The Administrative Agent will promptly make
the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

2.9. Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default. Floating Rate Advances (other
than Swing Line Advances) shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.7. Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.6, the Borrower may elect
from time to time to convert all or any part of an Advance of any Type (other
than a

 

28



--------------------------------------------------------------------------------

Swing Line Advance) into any other Type or Types of Advances; provided that any
conversion of any Eurodollar Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto. Notwithstanding anything to the
contrary contained in this Section 2.9, during the continuance of a Default or
an Unmatured Default, the Administrative Agent may (or shall at the direction of
the Required Lenders), by notice to the Borrower, declare that no Advance may be
made, converted or continued as a Eurodollar Advance. The Borrower shall give
the Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”)
of each conversion of an Advance or continuation of a Eurodollar Advance not
later than 10:00 a.m. (Phoenix, Arizona time) at least one (1) Business Day, in
the case of a conversion into a Floating Rate Advance, or three (3) Business
Days, in the case of a conversion into or continuation of a Eurodollar Advance,
prior to the date of the requested conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.10. Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Advance) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
fully paid at a rate per annum equal to the Floating Rate for such day. Changes
in the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate. Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Administrative Agent as applicable to
such Eurodollar Advance based upon the Borrower’s selections under Sections 2.8
and 2.9 and otherwise in accordance with the terms hereof. No Interest Period in
respect of any Revolving Loan may end after the Revolving Loan Termination Date.

2.11. Rates Applicable After Default. During the continuance of a Default
(including the Borrower’s failure to pay any Loan at maturity), the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that (i) each Eurodollar Advance shall bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period plus 2% per annum, (ii) each Floating Rate Advance shall
bear interest at a rate per annum equal to the Floating Rate in effect from time
to time plus 2% per annum, and (iii) the LC Fee shall be increased by 2% per
annum; provided that, during the continuance of a Default under Section 7.6 or
7.7, the interest rates set forth in clauses (i) and (ii) above and the increase
in the LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions, Advances, fees and other Obligations hereunder without any election
or action on the part of the Administrative Agent or any Lender.

 

29



--------------------------------------------------------------------------------

2.12. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 12:00 noon (Phoenix, Arizona time) on the date when due and shall
(except with respect to repayments of Swing Line Loans, and except in the case
of Reimbursement Obligations for which the LC Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Administrative Agent among the Lenders. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. The Administrative Agent
is hereby authorized to charge the account of the Borrower maintained with
JPMorgan for each payment of the Obligations as it becomes due hereunder. Each
reference to the Administrative Agent in this Section 2.12 shall also be deemed
to refer, and shall apply equally, to the LC Issuer in the case of payments
required to be made by the Borrower to the LC Issuer pursuant to Section 2.20.6.

2.13. Noteless Agreement; Evidence of Indebtedness.

 

  (i) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

  (ii) The Administrative Agent shall also maintain accounts in which it will
record (a) the date and the amount of each Loan made hereunder, the Type thereof
and the Interest Period (in the case of a Eurodollar Advance) with respect
thereto, (b) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder, (c) the
original stated amount of each Facility LC and the amount of LC Obligations
outstanding at any time, (d) the effective date and amount of each Assignment
Agreement delivered to and accepted by it and the parties thereto pursuant to
Section 12.3, (e) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof, and (f) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest.

 

  (iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

  (iv) Any Lender may request that its Revolving Loans or, in the case of the
Swing Line Lender, the Swing Line Loans, be evidenced by promissory notes (the
“Notes”) in substantially the form of Exhibit E, with appropriate changes for
notes evidencing Swing Line Loans. In such event, the Borrower shall prepare,
execute and deliver to such Lender such Note(s) payable to the order of such
Lender. Thereafter, the Loans evidenced by such Note(s) and interest thereon
shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note(s) for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (i) and (ii) above.

 

30



--------------------------------------------------------------------------------

2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, signed
by an Authorized Officer, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on the first day of each
calendar month, commencing with the first such date to occur after the Closing
Date, on any date on which the Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on that portion of
the outstanding principal amount of any Floating Rate Advance converted into a
Eurodollar Advance on a day other than a Payment Date shall be payable on the
date of conversion. Interest accrued on each Eurodollar Advance shall be payable
on the last day of its applicable Interest Period, on any date on which the
Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest on Eurodollar
Advances, LC Fees and all other fees hereunder shall be calculated for actual
days elapsed on the basis of a 360-day year. Interest on Floating Rate Advances
shall be calculated for actual days elapsed on the basis of a 365/366-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to 12:00 noon
(Phoenix, Arizona time) at the place of payment. If any payment of principal of
or interest on an Advance, any fees or any other amounts payable to the
Administrative Agent or any Lender hereunder shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

2.16. Notification of Advances, Interest Rates, Prepayments and Revolving Loan
Commitment Reductions; Availability of Loans. Promptly after receipt thereof,
the Administrative Agent will notify each Lender of the contents of each
Aggregate Revolving Loan Commitment reduction notice, Borrowing Notice, Swing
Line Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder. Promptly after notice from the LC Issuer, the
Administrative Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder. The Administrative Agent will notify the
Borrower and each Lender of the interest rate applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give the
Borrower and each Lender prompt notice of each change in the Alternate Base
Rate. Not later than 1:00 p.m. (Phoenix, Arizona time) on each Borrowing Date,
each Lender shall make available its Revolving Loan or Revolving Loans in funds
immediately available in Phoenix to the Administrative Agent at its address
specified pursuant to Article XIII. The Administrative Agent will promptly make
the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

2.17. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as
applicable, and may change its Lending Installation from time to time. All terms
of this Agreement shall apply to any such Lending Installation and the Loans,
Facility LCs, participations in LC Obligations and any Notes issued hereunder
shall be deemed held by each Lender or the LC Issuer, as applicable, for the
benefit of any such Lending Installation. Each Lender and the LC

 

31



--------------------------------------------------------------------------------

Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

2.18. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
If any Lender shall fail to make any payment required to be made by it pursuant
to Sections 2.4.4, 2.18, 2.20.5, 2.20.6, 9.15 or 11.2, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent, the
Swing Line Lender or the LC Issuer to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections; in the case of each of (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.

2.19. Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender, if any
Lender becomes a Defaulting Lender or if any Lender’s obligation to make or
continue, or to convert Floating Rate Advances into, Eurodollar Advances shall
be suspended pursuant to Section 3.3 (any Lender so affected an “Affected
Lender”), the Borrower may elect, if such amounts continue to be charged or such
suspension is still effective, to terminate or replace the Revolving Loan
Commitment, and Loans of such Affected Lender, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
termination or replacement, and provided further that, concurrently with such
termination or replacement, (i) if the Affected Lender is being replaced,
another bank or other entity which is reasonably satisfactory to the Borrower
and the Administrative Agent shall agree, as of such date, to purchase for cash
the Outstanding Revolving Credit Exposure of the Affected Lender pursuant to an
Assignment Agreement substantially in the form of Exhibit C and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Lender in immediately available funds on the day of
such replacement (A) all interest, fees and other amounts then accrued but
unpaid to such Affected Lender by the Borrower hereunder to and including the
date of termination, including without limitation payments due to such Affected
Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.4 had the Loans of such Affected Lender been prepaid on such
date rather than sold to the replacement Lender, in each case to the extent not
paid by the replacement Lender and (iii) if the Affected Lender is being
terminated, the Borrower shall pay to such Affected Lender all Obligations due
to such Affected Lender (including the amounts described in the immediately
preceding clauses (i) and (ii) plus, to the extent not paid by the replacement
Lender, the outstanding principal balance of such Affected Lender’s Credit
Extensions).

 

32



--------------------------------------------------------------------------------

2.20. Facility LCs.

2.20.1 Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial Letters of Credit
(each, and each Existing Letter of Credit, a “Facility LC”) and to renew,
extend, increase, decrease or otherwise modify each Facility LC (“Modify,” and
each such action, a “Modification”), from time to time from and including the
date of this Agreement and prior to the Revolving Loan Termination Date upon the
request of the Borrower; provided that, immediately after each such Facility LC
is issued or Modified, (i) the aggregate amount of the outstanding LC
Obligations shall not exceed $10,000,000 and (ii) the Aggregate Outstanding
Revolving Credit Exposure shall not exceed the Adjusted Available Aggregate
Revolving Loan Commitment. No Facility LC shall have an expiry date later than
the earlier of (x) the fifteenth Business Day prior to the Revolving Loan
Termination Date and (y) one year after its issuance; provided that any Facility
LC with a one-year term may provide for the renewal thereof for additional
one-year periods (which in no event shall extend beyond the date referred to in
the preceding clause (x)).

2.20.2 Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its
Revolving Loan Pro Rata Share.

2.20.3 Notice. Subject to Section 2.20.1, the Borrower shall give the LC Issuer
notice prior to 10:00 a.m. (Phoenix, Arizona time) at least five Business Days
prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the proposed date of issuance (or Modification) and
the expiry date of such Facility LC, and describing the proposed terms of such
Facility LC and the nature of the transactions proposed to be supported thereby.
Upon receipt of such notice, the LC Issuer shall promptly notify the
Administrative Agent, and, upon issuance only, the Administrative Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that the
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.

 

33



--------------------------------------------------------------------------------

2.20.4 LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Revolving
Loan Pro Rata Shares, a letter of credit fee at a per annum rate equal to the
Applicable Margin for Eurodollar Loans in effect from time to time on the
average daily undrawn stated amount under such Facility LC, such fee to be
payable in arrears on each Payment Date. The Borrower shall also pay to the LC
Issuer for its own account (x) at the time of issuance of each Facility LC which
is a standby letter of credit, a fronting fee in an amount equal to 0.125% times
the face amount of such Facility LC, (y) in connection with each Facility LC
which is a commercial letter of credit, a fee in accordance with the LC Issuer’s
customary commissions for such letters of credit and (z) documentary and
processing charges in connection with the issuance or Modification of and draws
under Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time. Each fee described in this
Section 2.20.4 shall constitute an “LC Fee”.

2.20.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). The responsibility of the LC Issuer to the Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC. The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to Letters of Credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender’s Revolving Loan Pro Rata Share of the amount of
each payment made by the LC Issuer under each Facility LC to the extent such
amount is not reimbursed by the Borrower pursuant to Section 2.20.6 below, plus
(ii) interest on the foregoing amount to be reimbursed by such Lender, for each
day from the date of the LC Issuer’s demand for such reimbursement (or, if such
demand is made after 11:00 a.m. (Phoenix, Arizona time) on such date, from the
next succeeding Business Day) to the date on which such Lender pays the amount
to be reimbursed by it, at a rate of interest per annum equal to the Federal
Funds Effective Rate for the first three days and, thereafter, at a rate of
interest equal to the rate applicable to Floating Rate Advances.

2.20.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. If the
Borrower at any time fails to repay a Reimbursement Obligation pursuant to this
Section 2.20, such unpaid Reimbursement Obligation shall at that time be
automatically converted into an Obligation and the Borrower shall be deemed to

 

34



--------------------------------------------------------------------------------

have elected to borrow a Revolving Loan from the Lenders, as of the date of the
payment by the LC Issuer giving rise to the Reimbursement Obligation equal in
amount to the amount of the unpaid Reimbursement Obligation. Such Revolving Loan
shall be made as of the date of the payment giving rise to such Reimbursement
Obligation, automatically, without notice and without any requirement to satisfy
the conditions precedent otherwise applicable to a Revolving Loan if the
Borrower shall have failed to make such payment to the Administrative Agent for
the account of the LC Issuer prior to such time. Such Revolving Loan shall
constitute a Floating Rate Advance and the proceeds of such Advance shall be
used to repay such Reimbursement Obligation. If, for any reason, the Borrower
fails to repay a Reimbursement Obligation on the day such Reimbursement
Obligation arises and, for any reason, the Lenders are unable to make or have no
obligation to make a Revolving Loan, then such Reimbursement Obligation shall
bear interest from and after such day, until paid in full, at the interest rate
applicable to a Floating Rate Advance. The Borrower agrees to indemnify the LC
Issuer against any loss or expense determined by the LC Issuer in good faith to
have resulted from any conversion pursuant to this Section 2.20 by reason of the
inability of the LC Issuer to convert the amount received from the Borrower or
from the Lenders, as applicable, into an amount equal to the amount of such
Reimbursement Obligation. The LC Issuer will pay to each Lender ratably in
accordance with its Revolving Loan Pro Rata Share all amounts received by it
from the Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by the LC Issuer,
but only to the extent such Lender has made payment to the LC Issuer in respect
of such Facility LC pursuant to Section 2.20.5.

2.20.7 Obligations Absolute. The Borrower’s obligations under this Section 2.20
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.20.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.20.6.

 

35



--------------------------------------------------------------------------------

2.20.8 Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.20, the
LC Issuer shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.

2.20.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees (collectively, the “LC
Indemnitees”) from and against any and all claims and damages, losses,
liabilities, costs or expenses which such Lender, the LC Issuer or the
Administrative Agent may incur (or which may be claimed against such Lender, the
LC Issuer or the Administrative Agent by any Person whatsoever) by reason of or
in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses which the LC Issuer may incur by reason of or in
connection with (i) the failure of any other Lender to fulfill or comply with
its obligations to the LC Issuer hereunder (but nothing herein contained shall
affect any rights the Borrower may have against any Defaulting Lender) or
(ii) by reason of or on account of the LC Issuer issuing any Facility LC which
specifies that the term “Beneficiary” included therein includes any successor by
operation of law of the named Beneficiary, but which Facility LC does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to the LC Issuer, evidencing the
appointment of such successor Beneficiary; provided that the Borrower shall not
be required to indemnify any LC Indemnitee for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(x) the willful misconduct or gross negligence of such LC Indemnitee or (y) the
LC Issuer’s failure to pay under any Facility LC after the presentation to it of
a request strictly complying with the terms and conditions of such Facility LC.
Nothing in this Section 2.20.9 is intended to limit the obligations of the
Borrower under any other provision of this Agreement.

2.20.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Revolving Loan Pro Rata Share, indemnify the LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.20 or any action taken or omitted by such indemnitees hereunder.

 

36



--------------------------------------------------------------------------------

2.20.11 Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XIII,
in the name of the Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which the Borrower
shall have no interest other than as set forth in Section 8.1. The Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuer, a security interest in
all of the Borrower’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Secured Obligations. The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of JPMorgan having a
maturity not exceeding 30 days. Nothing in this Section 2.20.11 shall either
require the Borrower or any Guarantor to deposit any funds in the Facility LC
Collateral Account or limit the right of the Administrative Agent to release any
funds held in the Facility LC Collateral Account in each case other than as
required by Section 2.2 or Section 8.1.

2.20.12 Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

2.20.13 Transitional Letter of Credit Provisions. From and after the Closing
Date, the letters of credit described on Schedule 2.20 (the “Existing Letters of
Credit”) shall be deemed to constitute Facility LCs issued pursuant to
Section 2.20.1. in which the Lenders participate pursuant to Section 2.20.2.
Fees shall accrue in respect of the Existing Letters of Credit as provided in
Section 2.20.4, beginning as of the Closing Date (except as stated in
Section 2.20.4 to the contrary).

2.21. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

  (i) fees shall cease to accrue on the Available Aggregate Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.5.1;

 

  (ii) the Revolving Loan Commitment and Outstanding Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether all
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 8.2);
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;

 

37



--------------------------------------------------------------------------------

  (iii) if any Swing Line Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

 

  (1) all or any part of such Swing Line Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Loan Pro Rata Shares but only to the extent (x) the sum of all
non-Defaulting Lenders’ Outstanding Revolving Credit Exposures plus such
Defaulting Lender’s Swing Line Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Loan Commitments and (y) the
conditions set forth in Section 4.2 are satisfied at such time; and

 

  (2) if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (1) above) in
accordance with the procedures set forth in Section 2.2 for so long as such LC
Exposure is outstanding;

 

  (3) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.21(iii), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.20.4
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

  (4) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 2.21(iii), then the fees payable to the Lenders pursuant to
Section 2.5.1 and Section 2.20.4 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Loan Pro Rata Shares; or

 

  (5) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.21(iii), then, without prejudice to any rights
or remedies of the LC Issuer or any Lender hereunder, all LC Fees payable under
Section 2.20.4 with respect to such Defaulting Lender’s LC Exposure shall be
payable to the LC Issuer until such LC Exposure is cash collateralized and/or
reallocated; and

 

  (iv) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the LC Issuer shall not be
required to issue, amend or increase any Facility LC, unless it is satisfied
that the related exposure will be 100% covered by the Revolving Loan Commitments
and Swing Line Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.21(iii), and
participating interests in any such newly issued or increased Facility LC or
newly made Swing Line Loan shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(iii)(1) (and Defaulting Lenders shall not
participate therein).

Each Defaulting Lender shall indemnify the Borrower, the Administrative Agent,
the LC Issuer, the Swing Line Lender and each non-Defaulting Lender from and
against any and all loss, damage or expenses, including but not limited to
reasonable attorneys’ fees and, in the case of the Administrative Agent, the LC
Issuer, the Swing Line Lender or any non-Defaulting Lender, funds (if any)
advanced by the Administrative Agent, the LC Issuer, the Swing Line Lender or by
any non-Defaulting Lender, on account of a Defaulting Lender’s failure to timely
fund its Revolving Loan Pro Rata Share of an Advance or to otherwise perform its
obligations under the Loan Documents.

 

38



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower, the LC Issuer and the
Swing Line Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swing Line Loans) as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Revolving
Loan Pro Rata Share.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, on or after the Closing Date, the adoption of any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in any such
law, rule, regulation, policy, guideline or directive or in the interpretation
or administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation or the LC Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

 

  (i) subjects any Lender or any applicable Lending Installation or the LC
Issuer to any additional Taxes, or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) to any Lender or the LC Issuer in
respect of its Revolving Loan Commitments, Eurodollar Loans, Facility LCs or
participations therein, or

 

  (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or

 

  (iii) imposes any other condition (other than with respect to Taxes) the
result of which is to increase the cost to any Lender or any applicable Lending
Installation of making, funding or maintaining its Revolving Loan Commitment or
Eurodollar Loans or of issuing or participating in Facility LCs, or reduces any
amount receivable by any Lender or any applicable Lending Installation or the LC
Issuer in connection with its Revolving Loan Commitment or Eurodollar Loans or
Facility LCs (including participations therein), or requires any Lender or any
applicable Lending Installation or the LC Issuer to make any payment calculated
by reference to the amount of its Revolving Loan Commitment or Eurodollar Loans
or Facility LCs (including participations therein) held or interest or LC Fees
received by it, by an amount deemed material by such Lender or the LC Issuer, as
applicable.

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer of making or maintaining its
Eurodollar Loans or Revolving Loan Commitment or of issuing or participating in
Facility LCs, as applicable, or to reduce the return received by such Lender or
applicable Lending Installation or LC Issuer in connection with such Eurodollar
Loans or Revolving Loan Commitment, or Facility LCs (including participations
therein), then, within 15 days of demand, accompanied by the written statement
required by Section 3.6, by such Lender or LC Issuer, the Borrower shall pay
such Lender or LC Issuer such additional amount or amounts as will compensate

 

39



--------------------------------------------------------------------------------

such Lender or LC Issuer for such increased cost or reduction in amount
received; provided that the Borrower shall not be required to compensate any
Lender or LC Issuer pursuant to this subsection for any increased cost or
reduction in respect of a period occurring more than six months prior to the
date that such Lender or LC Issuer notifies the Borrower of such intention to
claim compensation therefor unless the circumstances giving rise to such
increased cost or reduction became applicable retroactively, in which case no
such time limitation shall apply so long as such Lender or LC Issuer requests
compensation within six months from the date such circumstances become
applicable.

3.2. Changes in Capital Adequacy Regulations. If a Lender or LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or LC Issuer, any Lending Installation of such Lender or LC Issuer or any
Person controlling such Lender or LC Issuer is increased as a result of a
Change, then, within 15 days of demand, accompanied by the written statement
required by Section 3.6, by such Lender or LC Issuer, the Borrower shall pay
such Lender or LC Issuer the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender or
LC Issuer determines is attributable to this Agreement, its Outstanding
Revolving Credit Exposure, its Revolving Loan Commitment to make Revolving Loans
and issue or participate in Facility LCs, as applicable, hereunder (after taking
into account such Lender’s or LC Issuer’s policies as to capital adequacy).
“Change” means (i) any change after the Closing Date in the Risk-Based Capital
Guidelines or (ii) any adoption of, or change in, or change in the
interpretation or administration of any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender or LC Issuer or any Lending Installation or any Person controlling any
Lender or LC Issuer. “Risk-Based Capital Guidelines” means (i) the risk-based
capital guidelines in effect in the United States on the Closing Date, including
transition rules, and (ii) the corresponding capital regulations promulgated by
regulatory authorities outside the United States implementing the July 1988
report of the Basle Committee on Banking Regulation and Supervisory Practices
Entitled “International Convergence of Capital Measurements and Capital
Standards,” including transition rules, and any amendments to such regulations
adopted prior to the Closing Date; provided that the Borrower shall not be
required to compensate any Lender or LC Issuer pursuant to this Section for any
reduction in respect of a period occurring more than six months prior to the
date of such notification of the intent to claim compensation therefor unless
the circumstances giving rise to such reduction become applicable retroactively
in which case no such time limitation shall apply so long as such Lender or LC
issuer requests compensation within six months from the date such circumstances
become applicable.

3.3. Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine in good faith
that (i) deposits of a type and maturity appropriate to match fund Eurodollar
Advances are not available or (ii) the interest rate applicable to Eurodollar
Advances does not accurately reflect the cost of making or maintaining
Eurodollar Advances, or (iii) no reasonable basis exists for determining the
Eurodollar Base Rate, then the Administrative Agent shall suspend the
availability of Eurodollar Advances and require any affected Eurodollar Advances
to be repaid or converted to Floating Rate Advances on the respective last days
of the then current Interest Periods with respect to such Revolving Loans or
within such earlier period as required by law, subject to the payment of any
funding indemnification amounts required by Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued, or a Floating Rate Advance is not converted into a Eurodollar
Advance, on the date specified by the Borrower for any reason other than default
by the Lenders, or a Eurodollar Advance is not prepaid on the date specified by
the Borrower for any reason, the

 

40



--------------------------------------------------------------------------------

Borrower, upon notice from, or on behalf of, any Lender will promptly compensate
each Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance.

3.5. Taxes.

 

  (i) All payments by the Borrower to or for the account of any Lender or the LC
Issuer or the Administrative Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all Taxes. If the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Lender, LC Issuer or the Administrative Agent, (a) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, LC Issuer or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
or, if a receipt cannot be obtained with reasonable efforts, such other evidence
of payment as is reasonably acceptable to the Administrative Agent, in each case
within 30 days after such payment is made; provided that no such additional
amount shall be required to be paid under this Section except to the extent that
any change after the date such Lender, LC Issuer or the Administrative Agent
became a Lender, LC Issuer or Administrative Agent results in an increase in the
rate of such deduction, withholding or payment from that in effect at the date
on which such Lender, LC Issuer or Administrative Agent became a Lender, LC
Issuer or Administrative Agent.

 

  (ii) In addition, the Borrower shall pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).

 

  (iii) The Borrower shall indemnify the Administrative Agent, the LC Issuer and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent, the LC Issuer or such Lender as a
result of its Revolving Loan Commitment, any Credit Extensions made by it
hereunder, any Facility LC issued or participated in by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within 30
days of the date the Administrative Agent, the LC Issuer or such Lender makes
demand therefor pursuant to Section 3.6.

 

  (iv)

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date on which it becomes a party to this
Agreement (but in any event before a payment is due to it hereunder),
(i) deliver to each of the Borrower and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any

 

41



--------------------------------------------------------------------------------

 

United States federal income taxes, or (ii) in the case of a Non-U.S. Lender
that is fiscally transparent, deliver to the Administrative Agent a United
States Internal Revenue Form W-8IMY together with the applicable accompanying
forms, W-8 or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

 

  (v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv) above, the Borrower shall take such
commercially reasonable steps as such Non-U.S. Lender shall reasonably request
to assist such Non-U.S. Lender to recover such Taxes at such Non U.S. Lender’s
cost and expense.

 

  (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

 

  (vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.

 

42



--------------------------------------------------------------------------------

3.6. Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type, currency and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

3.7. Alternative Lending Installation. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, reasonably and materially disadvantageous to such Lender. A Lender’s
designation of an alternative Lending Installation shall not affect the
Borrower’s rights under Section 2.19 to replace a Lender.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Effectiveness of this Agreement. This Agreement shall not be effective and
the Lenders shall not be required to make the initial Credit Extension
hereunder, unless the following conditions precedent have been satisfied and, if
applicable, the Borrower has furnished to the Administrative Agent with
sufficient copies for the Lenders:

4.1.1 Copies of the articles or certificate of incorporation (or the equivalent
thereof) of each initial Credit Party, in each case, together with all
amendments thereto, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of organization, as well as
any other information required by Section 326 of the USA Patriot Act, 31 U.S.C.
Section 5318 or otherwise necessary for the Administrative Agent or any Lender
to verify the identity of such Credit Party as required by Section 326 of the
USA Patriot Act, 31 U.S.C. Section 5318.

4.1.2 Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of each initial Credit Party, in each case, of its by-laws
and of its Board of Directors’ resolutions and of resolutions or actions of any
other body authorizing the execution of the Loan Documents to which such Credit
Party is a party.

4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of each initial Credit Party, in each
case, which shall identify by name and title and bear the signatures of the
Authorized Officers and any other officers of such Credit Party authorized to
sign the Loan Documents to which such Credit Party is party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by such Credit Party.

 

43



--------------------------------------------------------------------------------

4.1.4 A certificate signed by the chief financial officer of the Borrower,
stating that on the initial Credit Extension Date (a) no Default or Unmatured
Default has occurred and is continuing, (b) all of the representations and
warranties in Article V shall be true and correct in all material respects as of
such date and (c) no material adverse change in the business, Property,
condition (financial or otherwise), operations or results of operations or
prospects of the Borrower or any of its Subsidiaries has occurred since
December 31, 2009.

4.1.5 A written opinion of the initial Credit Parties’ counsel, in form and
substance reasonably satisfactory to the Administrative Agent and addressed to
the Lenders, in substantially the form of Exhibit A.

4.1.6 Any Notes requested by a Lender pursuant to Section 2.13 payable to the
order of each such requesting Lender.

4.1.7 Written money transfer instructions, in substantially the form of Exhibit
D, addressed to the Administrative Agent and signed by an Authorized Officer.

4.1.8 The Administrative Agent shall have determined that no material adverse
change in the business, condition (financial or otherwise), operations,
performance, Properties or prospects of the Borrower or the Borrower and its
Subsidiaries, taken as a whole, since December 31, 2009.

4.1.9 The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent of the termination of the Existing
Financing Arrangements and the agreements relating thereto, all taking effect
concurrently with the effectiveness of this Agreement.

4.1.10 No order, judgment or decree of any arbitrator or Governmental Authority
shall purport to enjoin or restrain any Lender from making the initial Credit
Extension.

4.1.11 The Borrower shall have demonstrated, to the Administrative Agent’s
reasonable satisfaction, pro forma compliance with all financial covenants set
forth in the Loan Documents.

4.1.12 The Administrative Agent shall have received evidence reasonably
satisfactory to it that at least sixty percent (60%) of all cash collections and
other Receivables acquired by any Credit Party have, prior to the Closing Date,
been deposited in collection accounts maintained with one or more of the
Lenders.

4.1.13 Such other documents as the Administrative Agent or its counsel may have
reasonably requested, including, without limitation, those documents set forth
in Exhibit G hereto.

 

44



--------------------------------------------------------------------------------

4.2. Each Credit Extension. The Lenders shall not (except as otherwise set forth
in Section 2.4.4 with respect to Revolving Loans extended for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Credit Extension Date:

4.2.1 There exists no Default or Unmatured Default.

4.2.2 The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

4.2.3 No order, judgment or decree of any arbitrator or Governmental Authority
shall purport to enjoin or restrain any Lender from making such Credit
Extension.

4.2.4 If, after giving to effect to such Credit Extension and any repayment of
Loans to be made on the date such Credit Extension is made, the Aggregate
Outstanding Revolving Credit Exposure will be increased above the amount of the
Borrowing Base as shown on the then most recently delivered Borrowing Base
Certificate, the Lenders and the Administrative Agent shall have received an
updated Borrowing Base Certificate as of a later date demonstrating Borrowing
Base availability to support such increased Aggregate Outstanding Revolving
Credit Exposure.

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC, with respect to each such Credit
Extension shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2.1, 4.2.2, 4.2.3 and 4.2.4 have been
satisfied. The Administrative Agent may require a duly completed compliance
certificate in substantially the form of Exhibit B as a condition to making a
Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each Lender and the Administrative Agent
as of each of (i) the Closing Date, (ii) the date of the initial Credit
Extension hereunder (if different from the Closing Date) and (iii) each date as
required by Section 4.2:

5.1. Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

5.2. Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper proceedings, and the
Loan Documents to which the Borrower is a party constitute legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms, except as enforceability may

 

45



--------------------------------------------------------------------------------

be limited by (i) bankruptcy, insolvency, fraudulent conveyances, reorganization
or similar laws relating to or affecting the enforcement of creditors’ rights
generally; (ii) general equitable principles (whether considered in a proceeding
in equity or at law); and (iii) requirements of reasonableness, good faith and
fair dealing.

5.3. No Conflict; Government Consent. Neither the execution and delivery by the
Borrower or its Subsidiaries, as applicable, of the Loan Documents to which such
Person is a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries or (ii) the Borrower’s or any
Subsidiary’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating agreement or other management agreement, as the case may be, or
(iii) the provisions of any indenture, instrument or agreement to which the
Borrower or any of its Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with, or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of, any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Subsidiaries, is required to be obtained by the
Borrower or any of its Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.

5.4. Financial Statements. The December 31, 2009 audited consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Administrative Agent and the Lenders were prepared in accordance with generally
accepted accounting principles in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Borrower and its Subsidiaries at such date and the consolidated results
of their operations for the period then ended.

5.5. Material Adverse Change. Since December 31, 2009, there has been no change
in the business, Property, prospects, condition (financial or otherwise) or
results of operations of the Borrower, any Guarantor, or the Borrower and its
Subsidiaries taken together, in each case which could reasonably be expected to
have a Material Adverse Effect.

5.6. Taxes. Except as disclosed on Schedule 5.6, the Borrower and its
Subsidiaries have filed all United States federal tax returns and all other tax
returns which are required to be filed and have paid all taxes due pursuant to
said returns or pursuant to any assessment received by the Borrower or any of
its Subsidiaries, except in respect of such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with Agreement Accounting Principles and as to which no Lien exists
(except as permitted by Section 6.15.1). Except as disclosed on Schedule 5.6,
the United States income tax returns of the Borrower and its Subsidiaries have
not been audited by the Internal Revenue Service. No Liens have been filed and
no claims are being asserted with respect to such taxes. The charges, accruals
and reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions.

 

46



--------------------------------------------------------------------------------

Other than liabilities incident to any litigation, arbitration or proceeding
which could not reasonably be expected to be in an aggregate amount in excess of
$3,000,000, the Borrower has no material contingent obligations not provided for
or disclosed in the financial statements referred to in Section 5.4.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

5.9. ERISA. The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $1,000,000. Neither the Borrower nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, within the
meaning of Section 4201 of ERISA, any withdrawal liability to Multiemployer
Plans in excess of an amount that would have a Material Adverse Effect. Each
Plan complies in all material respects with all applicable requirements of law
and regulations. No Reportable Event has occurred with respect to any Plan.
Neither the Borrower nor any other member of the Controlled Group has withdrawn
from any Multiemployer Plan within the meaning of Title IV of ERISA or initiated
steps to do so, and no steps have been taken to reorganize or terminate, within
the meaning of Title IV of ERISA, any Multiemployer Plan.

5.10. Accuracy of Information. No Loan Document or written statement furnished
by the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained, on the date such Loan Document was entered into or such
statements were made, any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein, in
light of the circumstances under which they were made, not misleading in their
presentation of the Borrower, its Subsidiaries, their businesses and their
Property. The Borrower makes no representation or warranty concerning the
forecasts, estimates, pro forma information, projections and statements as to
anticipated future performance or conditions, and the assumptions on which they
were based, except that as of the date made (i) such forecasts, estimates, pro
forma information, projections and statements were based on good faith
assumptions of the management of the Borrower and (ii) such assumptions were
believed by such management to be reasonable; it being understood and agreed
that such forecasts, estimates, pro forma information, projections and
statements, and the assumptions on which they are based, may or may not prove to
be correct. In addition, the information provided by or on behalf of the Credit
Parties with respect to the Receivables owned or to be acquired by the Credit
Parties (or the related purchase agreements) is, to the Borrower’s knowledge and
as of the date provided, true and correct in all material respects and, to the
Borrower’s knowledge, does not contain any material omissions which would cause
such information to be materially misleading with respect to such Receivables,
taken as a whole.

5.11. Regulation U. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or any other
restriction hereunder.

5.12. Material Agreements. Except as described in Schedule 5.12, neither the
Borrower nor any Subsidiary is a party to any agreement or instrument or subject
to any charter or other corporate restriction which could reasonably be expected
to have a Material Adverse Effect. Neither the Borrower nor any Subsidiary is in
default in any material respect in the performance, observance or fulfillment of

 

47



--------------------------------------------------------------------------------

any of the obligations, covenants or conditions contained in any (i) agreement
or instrument to which it is a party, which default could reasonably be expected
to have a Material Adverse Effect or (ii) any agreement or instrument evidencing
or governing Indebtedness for borrowed money.

5.13. Compliance With Laws. The Borrower and its Subsidiaries have complied in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property.

5.14. Ownership of Properties. The Borrower and its Subsidiaries have good
title, free of all Liens other than those permitted by Section 6.15, to all of
the Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent, as owned by the
Borrower and its Subsidiaries, except for minor irregularities in title with
respect to Receivables that do not materially interfere with the business or
operations of the Borrower or its Subsidiaries as presently conducted.

5.15. Plan Assets; Prohibited Transactions. The Borrower is not an entity deemed
to hold “plan assets” within the meaning of Section 3(42) of ERISA or 29 C.F.R.
§ 2510.3-101 of an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA or any plan (within the meaning of
Section 4975 of the Code), and neither the execution of this Agreement nor the
making of Loans hereunder gives rise to a prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.

5.16. Environmental Matters. Given the nature of its business, the Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18. Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
their Property as necessary to conduct their business in such amounts, subject
to such deductibles and self-insurance retentions and covering such properties
and risks as is consistent with sound business practice.

5.19. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

5.20. SDN List Designation. Neither the Borrower nor any of its Subsidiaries or
Encore Affiliates is a country, individual or entity named on the Specifically
Designated National and Blocked Persons (SDN) list issued by the Office of
Foreign Asset Control of the Department of the Treasury of the United States of
America.

 

48



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

6.1.1 Within 90 days after the close of each of its fiscal years, financial
statements prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, including balance sheets as
of the end of such period, statements of income and statements of cash flows,
accompanied by (a) an audit report, unqualified as to scope, of BDO Seidman or
another nationally recognized firm of independent public accountants or other
independent public accountants reasonably acceptable to the Required Lenders
(provided that so long as the Borrower is a reporting company, delivery of the
Form 10-K filed by the Borrower with respect to a fiscal year as promptly as
practicable but in no event later than 5 Business Days after the filing thereof
shall satisfy the requirement for the annual audit report and consolidated
financial statements for such fiscal year under this Section) and (b) any
management letter prepared by said accountants.

6.1.2 Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
statements of income and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified as to
fairness of presentation, compliance with Agreement Accounting Principles and
consistency by its chief financial officer or treasurer (provided that so long
as the Borrower is a reporting company, delivery of the Form 10-Q filed by the
Borrower with respect to a fiscal quarter as promptly as practicable but in no
event later than 5 Business Days after the filing thereof shall satisfy the
requirement for certified quarterly consolidated financial statements for such
fiscal quarter under this Section).

6.1.3 Together with the financial statements required under Sections 6.1.1 and
6.1.2, a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer or treasurer showing the calculations necessary to
determine compliance with the relevant provisions of this Agreement, an
officer’s certificate in substantially the form of Exhibit F stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof, and a certificate executed and
delivered by the chief executive officer or chief financial officer stating that
the Borrower and each of its principal officers are in compliance with all
requirements of Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002
and all rules and regulations related thereto (provided that so long as the
Borrower is a reporting company, delivery of the certificates required pursuant
to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 as contained in the
form 10-K or Form 10-Q filed by the Borrower and delivered pursuant to
Section 6.1.1 or 6.1.2 shall satisfy the requirement for such certification of
compliance with the Sarbanes-Oxley Act under this Section).

 

49



--------------------------------------------------------------------------------

6.1.4 [Intentionally Omitted]

6.1.5 As soon as possible and in any event within 10 days after the Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer or treasurer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.

6.1.6 As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect.

6.1.7 Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission,
including, without limitation, all certifications and other filings required by
Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations related thereto.

6.1.8 As soon as practicable, and in any event within 90 days after the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower for such fiscal year.

6.1.9 As soon as possible, and in any event within 3 Business Days (in the case
of the Borrower) and 15 days (in the case of any Guarantor) after the occurrence
thereof, a reasonably detailed notification to the Administrative Agent and its
counsel of any change in the jurisdiction of organization of the Borrower or any
Guarantor.

6.1.10 As soon as practicable, and in any event within thirty (30) days after
the close of each calendar month, the Borrower shall provide the Administrative
Agent and the Lenders with a Borrowing Base Certificate (containing a
certification by an Authorized Officer that the Receivables Portfolios included
in the Borrowing Base referenced in such Borrowing Base Certificate are
performing, in the aggregate, at a sufficient level to support the amount of
such Borrowing Base), together with such supporting documents (including without
limitation (i) to the extent requested by the Administrative Agent, copies of
all bills of sale and purchase agreements evidencing the acquisition of
Receivables Portfolios included in the Borrowing Base and (ii) a copy of the
most recent static pool report with respect to such Receivables Portfolios as
the Administrative Agent reasonably deems desirable, all certified as being true
and correct in all material respects by an Authorized Officer of the Borrower).
The Borrower may update the Borrowing Base Certificate more frequently than
monthly and the most recently delivered Borrowing Base Certificate shall be the
applicable Borrowing Base Certificate for purposes of determining the Borrowing
Base at any time.

 

50



--------------------------------------------------------------------------------

6.1.11 Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders by no later than 5 Business Days after such
earlier date.

6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Revolving Loans for working capital and general corporate
purposes, which may include, without limitation, purchases of Receivables
Portfolios, Permitted Acquisitions and repayment of Indebtedness under the
Existing Financing Arrangements. The Borrower shall use the proceeds of Credit
Extensions in compliance with all applicable legal and regulatory requirements
and any such use shall not result in a violation of any such requirements,
including, without limitation, Regulation U and X, the Securities Act of 1933,
as amended, and the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.

6.3. Notice of Default. Within three (3) Business Days after an Authorized
Officer becomes aware thereof, the Borrower will, and will cause each Subsidiary
to, give notice in writing to the Lenders of the occurrence (i) of any Default
or Unmatured Default and (ii) of any other development, financial or otherwise,
which (solely with respect to this clause (ii)) could reasonably be expected to
have a Material Adverse Effect.

6.4. Conduct of Business. The Borrower will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, as in effect
on the Closing Date, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except (i) as
permitted by Section 6.11 and (ii) except to the extent that the failure to
maintain any of the foregoing could not reasonably be expected to have a
Material Adverse Effect.

6.5. Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles.

6.6. Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on their
Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such risks as is consistent with sound business
practice. The Borrower shall deliver to the Administrative Agent endorsements in
form and substance acceptable to the Administrative Agent to all general
liability and other liability policies naming the Administrative Agent as an
additional insured. The Borrower shall furnish to any Lender such additional
information as such Lender may reasonably request regarding the insurance
carried by the Borrower and its Subsidiaries. In the event the Borrower or any
of its Subsidiaries at any time or times hereafter shall fail to obtain or
maintain any of the policies or insurance required herein or to pay any premium
in whole or in part relating thereto, then the Administrative Agent, without
waiving or releasing any obligations or resulting Default hereunder, may at any
time or times thereafter (but shall be under no

 

51



--------------------------------------------------------------------------------

obligation to do so) obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto which the Administrative
Agent deems advisable. All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement.

6.7. Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, ERISA and Section 302 and Section 906 of the Sarbanes-Oxley
Act of 2002 to which it may be subject where non-compliance with such laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards
could reasonably be expected to cause a Material Adverse Effect.

6.8. Maintenance of Properties. Subject to Section 6.12, the Borrower will, and
will cause each Subsidiary to, do all things necessary to maintain, preserve,
protect and keep the tangible Property material to the operation of its business
in good repair, working order and condition, (ordinary wear and tear excepted),
and make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times.

6.9. Inspection; Keeping of Books and Records. The Borrower will, and will cause
each Subsidiary to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents (at reasonable times and upon reasonable
advance written notice, so long as no Default or Unmatured Default has occurred
and is continuing) to inspect (including without limitation to conduct an annual
field examination of) any of its Property, including, without limitation, the
Collateral, books and financial records of the Borrower and each Credit Party,
to examine and make copies of the books of accounts and other financial records
of the Borrower and each Credit Party, and to discuss the affairs, finances and
accounts of the Borrower and each Credit Party with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Administrative Agent or any Lender may designate. The Borrower shall keep and
maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If a
Default has occurred and is continuing, the Borrower, upon the Administrative
Agent’s request, shall turn over copies of any such records to the
Administrative Agent or its representatives.

6.10. Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment (other than dividends payable in its
own capital stock) except that (i) any Subsidiary may declare and pay dividends
or make distributions to the Borrower or to a Guarantor, (ii) the Borrower may,
so long as no Default or Unmatured Default has occurred and is continuing or
would arise after giving effect thereto, make Restricted Payments in an
aggregate amount not to exceed, during any fiscal year of the Borrower, 20% of
the audited Consolidated Net Income for the then most recently completed fiscal
year of the Borrower, (iii) the Borrower or any Subsidiary may acquire all or
any portion of the minority interest in a JV Entity, so long as such acquisition
constitutes a Permitted Acquisition, (iv) the Borrower may (A) effect the
conversion of the Existing Unsecured Notes on a “net share” settlement basis
pursuant to which the Borrower may effect such conversion by making payments of
cash and issuing additional capital stock of the Borrower to the holders of the
Existing Unsecured Notes in accordance with the terms of the Existing Unsecured
Notes and (B) make payment of cash to enter into a “call spread” on the
Borrower’s capital stock, and any payments made in settlement or in performance
thereof, in each case in connection with the Existing Unsecured Notes on terms
and conditions reasonably satisfactory to the Administrative Agent, (v) Borrower
may (A) effect a conversion of Permitted Indebtedness pursuant to its terms by
making any required payments of cash and/or Borrower’s capital stock and
(B) make a payment of cash to enter into a Permitted Indebtedness Hedge in
connection with

 

52



--------------------------------------------------------------------------------

Permitted Indebtedness, and any payments made in settlement or in performance
thereof, and (vi) the Borrower may, so long as the Payment Conditions are
satisfied, make repurchases of its capital stock and redeem or purchase the
Existing Unsecured Notes so long as the aggregate cumulative amount expended on
and after the Closing Date for all such repurchases of capital stock and
redemptions and purchases of such Existing Unsecured Notes does not exceed
$50,000,000; provided that any redemption and/or purchase of the Existing
Unsecured Notes outstanding on the Closing Date in connection with a refinancing
thereof pursuant to Indebtedness permitted under this Agreement shall be
permitted in addition to the $50,000,000 limitation set forth in this clause
(vi). As used herein, “Payment Conditions” means (i) no Default or Unmatured
Default has then occurred and is continuing or would arise after giving effect
thereto and (ii) before and after giving effect (including pro forma effect)
thereto, (A) the Borrower is in compliance with the covenants set forth in
Sections 6.21 and 6.22 and (B) the Aggregate Outstanding Revolving Credit
Exposure shall not exceed the Adjusted Available Aggregate Revolving Loan
Commitment.

6.11. Merger or Dissolution. The Borrower will not, nor will it permit any
Subsidiary to, merge or consolidate with or into any other Person or dissolve,
except that:

6.11.1 A Guarantor may merge into (x) the Borrower or (y) a Wholly-Owned
Subsidiary that is a Guarantor or becomes a Guarantor promptly upon the
completion of the applicable merger or consolidation.

6.11.2 The Borrower or any Subsidiary may consummate any merger or consolidation
in connection with any Permitted Acquisition so long as (i) in the case of the
Borrower, the Borrower is the surviving entity and (ii) in the case of any
Subsidiary, the Borrower has otherwise complied with Sections 6.25 and 6.26 in
respect of the surviving entity.

6.11.3 The Borrower and the Subsidiaries may enter into Permitted
Restructurings.

6.12. Sale of Assets. The Borrower will not, nor will it permit any other Credit
Party to, lease, sell or otherwise dispose of its Property to any other Person,
except:

6.12.1 Sales of Receivables in the ordinary course of business.

6.12.2 A disposition or transfer of assets by a Credit Party to another Credit
Party or a Person that becomes a Credit Party prior to such disposition or
transfer.

6.12.3 A disposition of obsolete Property, Property no longer used in the
business of the Borrower or the other Credit Parties or other assets in the
ordinary course of business of the Borrower or any other Credit Party, but
excluding in each case Property (other than fixtures and personal Property)
subject to a Lien under a Mortgage.

6.12.4 Leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and the Credit Parties previously leased,
sold or disposed of (other than dispositions otherwise permitted by this
Section 6.12) as permitted by this Section during any fiscal year of the
Borrower do not exceed one percent (1%) of Consolidated Tangible Assets in the
aggregate.

 

53



--------------------------------------------------------------------------------

6.12.5 So long as the Borrower makes the prepayments and/or reinvestment of
proceeds required under Section 2.2(a) in respect thereof, sales or dispositions
of assets outside the ordinary course of business with an aggregate fair market
value not to exceed, during the term of this Agreement, $10,000,000.

6.12.6 Any lease, transfer or other disposition of its Property that constitutes
a permitted Investment under Section 6.13.8.

6.13. Investments and Acquisitions. The Borrower will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:

6.13.1 (i) Cash Equivalent Investments, (ii) any Permitted Indebtedness Hedge,
and (iii) other Investments described in Schedule 6.13.1.

6.13.2 Existing Investments in Subsidiaries and other Investments in existence
on the date hereof and described in Schedule 6.13.2.

6.13.3 Acquisitions meeting the following requirements or otherwise approved by
the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):

 

  (i) as of the date of the consummation of such Permitted Acquisition, no
Default or Unmatured Default shall have occurred and be continuing or would
result from such Permitted Acquisition, and the representation and warranty
contained in Section 5.11 shall be true both before and after giving effect to
such Permitted Acquisition;

 

  (ii) such Permitted Acquisition is consummated pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Permitted Acquisition (excluding the exercise of appraisal rights) shall
be pending or threatened by any shareholder or director of the seller or entity
to be acquired;

 

  (iii) the business to be acquired in such Permitted Acquisition is similar or
related to one or more of the lines of business in which the Borrower and its
Subsidiaries are engaged on the Closing Date;

 

  (iv) as of the date of the consummation of such Permitted Acquisition, all
material governmental and corporate approvals required in connection therewith
shall have been obtained;

 

  (v) the aggregate Purchase Price for all such Permitted Acquisitions during
the term of this Agreement shall not exceed $100,000,000, provided that the
Purchase Price for any single Permitted Acquisition during the term of this
Agreement shall not exceed $50,000,000;

 

  (vi)

prior to the consummation of such Permitted Acquisition, the Borrower shall have
delivered to the Administrative Agent a pro forma consolidated balance sheet,
income statement and cash flow statement of the Borrower and its Subsidiaries
(the “Acquisition Pro Forma”), based on the Borrower’s most recent financial
statements delivered

 

54



--------------------------------------------------------------------------------

 

pursuant to Section 6.1.1 (using, to the extent available, historical financial
statements for such entity provided by the seller(s)) which shall be complete
and shall fairly present, in all material respects, the financial condition and
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with Agreement Accounting Principles, but taking into account such
Permitted Acquisition and the funding of all Credit Extensions in connection
therewith, and such Acquisition Pro Forma shall reflect that, on a pro forma
basis, the Borrower would have been in compliance with the financial covenants
set forth in Sections 6.21 and 6.22 for the period of four fiscal quarters
reflected in the compliance certificate most recently delivered to the
Administrative Agent pursuant to Section 6.1.3 prior to the consummation of such
Permitted Acquisition (giving effect to such Permitted Acquisition and all
Credit Extensions funded in connection therewith as if made on the first day of
such period); provided, however, that no such compliance with Section 6.21 is
required to be demonstrated in such Acquisition Pro Forma for an Acquisition
which is either (x) solely a purchase of assets or (y) an acquisition of an
entity or a going business for which no financial statements are available; and

 

  (vii) prior to each such Permitted Acquisition, the Borrower shall deliver to
the Administrative Agent a documentation, information and certification package
in form reasonably acceptable to the Administrative Agent and demonstrating
conformity with the applicable Acquisition Pro Forma and sufficient to describe
the assets and Persons being acquired, including, without limitation:

 

  (A) a near-final version (with no further material amendments to be made
thereto) of the acquisition agreement for such Permitted Acquisition together
with drafts of the material schedules thereto;

 

  (B) a near-final version (with no further material amendments to be made
thereto) of all documents, instruments and agreements with respect to any
Indebtedness to be incurred or assumed in connection with such Permitted
Acquisition; and

 

  (C) such other documents or information as shall be reasonably requested by
the Administrative Agent in connection with such Permitted Acquisition.

6.13.4 A Permitted Restructuring.

6.13.5 Creation of, or investment in, a Subsidiary and in respect of which the
Borrower has otherwise complied with Sections 6.25 and 6.26.

6.13.6 Investments constituting Indebtedness permitted by Section 6.14.5.

6.13.7 Investments by a Credit Party in another Credit Party.

6.13.8 Creation of, or investment in, one or more JV Entities so long as the
aggregate amount invested in such JV Entities does not exceed $10,000,000.

6.14. Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

6.14.1 The Secured Obligations.

 

55



--------------------------------------------------------------------------------

6.14.2 Indebtedness existing on the date hereof and described in Schedule 6.14.

6.14.3 To the extent approved by the Administrative Agent, Indebtedness arising
under Rate Management Transactions.

6.14.4 Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Borrower or any of its Subsidiaries after the Closing
Date to finance the acquisition of assets used in its business, if (1) the total
of all such Indebtedness for the Borrower and its Subsidiaries taken together
incurred on or after the Closing Date, when aggregated with the Indebtedness
permitted under Section 6.14.9, shall not exceed an aggregate principal amount
of $10,000,000 at any one time outstanding, (2) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed, (3) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing, and
(4) any Lien securing such Indebtedness is permitted under Section 6.15 (such
Indebtedness being referred to herein as “Permitted Purchase Money
Indebtedness”).

6.14.5 Indebtedness arising from intercompany loans and advances (i) made by any
Subsidiary to any Credit Party, (ii) made by the Borrower to any Credit Party;
provided that the Borrower agrees that all such Indebtedness shall be expressly
subordinated to the Secured Obligations pursuant to subordination provisions
reasonably acceptable to the Administrative Agent or (iii) made by the Borrower
or any Subsidiary to any other Subsidiary solely for the purpose of
facilitating, in the ordinary course of business consistent with past practice,
the payment of fees and expenses in connection with collection actions or
proceedings.

6.14.6 Guaranty obligations of the Borrower of any Indebtedness of any
Subsidiary permitted under Section 6.14.2.

6.14.7 Guaranty obligations of any Subsidiary of the Borrower that is a
Guarantor with respect to any Indebtedness of the Borrower or any other
Subsidiary permitted under this Section 6.14.

6.14.8 [Intentionally Omitted.]

6.14.9 Additional unsecured Indebtedness of the Borrower or any Subsidiary, to
the extent not otherwise permitted under this Section 6.14; provided, however,
that the aggregate principal amount of such additional Indebtedness, when
aggregated with the Indebtedness permitted under Section 6.14.4 shall not exceed
$12,500,000 at any time outstanding.

6.14.10 Bonds or other Indebtedness required by collections licensing laws in
the ordinary course of the Credit Parties’ business.

6.14.11 Indebtedness, liabilities and contingent obligations incurred or assumed
in connection with a Permitted Acquisition.

6.14.12 Indebtedness under the Existing Unsecured Notes and the guarantee by the
Borrower and the Guarantors of such Indebtedness.

 

56



--------------------------------------------------------------------------------

6.14.13 Additional unsecured or subordinated Indebtedness of the Borrower or any
of its Subsidiaries, to the extent not otherwise permitted under this
Section 6.14; provided, however, that (i) the aggregate principal amount of such
additional Indebtedness shall not exceed $100,000,000, (ii) such Indebtedness
shall not mature, and shall not be subject to any scheduled mandatory
prepayment, redemption or defeasance, in each case prior to five (5) years from
the date of issuance of such Indebtedness and (iii) if such Indebtedness is
subordinated, the terms of such subordination shall be reasonably acceptable to
the Administrative Agent.

6.15. Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

6.15.1 Liens, if any, securing Secured Obligations.

6.15.2 Liens for taxes, assessments or governmental charges or levies on its
Property if the same (i) shall not at the time be delinquent or thereafter can
be paid without penalty, (ii) are disclosed on Schedule 5.6 or (iii) are being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books.

6.15.3 Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

6.15.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.

6.15.5 Liens as described in Schedule 6.15.

6.15.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

6.15.7 Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.

6.15.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of the Borrower and its
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of the Borrower or such Subsidiary conducted at
the property subject thereto.

6.15.9 Purchase money Liens securing Permitted Purchase Money Indebtedness (as
defined in Section 6.14); provided, that such Liens shall not apply to any
property of the Borrower or its Subsidiaries other than that purchased with the
proceeds of such Permitted Purchase Money Indebtedness.

 

57



--------------------------------------------------------------------------------

6.15.10 Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary becomes a Subsidiary and not created in contemplation of
such event.

6.15.11 Liens on any asset securing Indebtedness incurred or assumed for the
purpose of financing or refinancing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof.

6.15.12 Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary is merged or consolidated with or into the Borrower or any
Subsidiary and not created in contemplation of such event.

6.15.13 Liens existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other Property or assets.

6.15.14 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted under Sections 6.15.9 through
6.15.13; provided that (a) such Indebtedness is not secured by any additional
assets, and (b) the amount of such Indebtedness secured by any such Lien is not
increased.

In addition, no Credit Party shall become a party to any agreement, note,
indenture or other instrument, or take any other action, which would prohibit
the creation of a Lien on any of its Properties or other assets in favor of the
Administrative Agent for the benefit of the Holders of Secured Obligations;
provided, further, that any agreement, note, indenture or other instrument in
connection with purchase money Indebtedness (including Capitalized Leases) for
which the related Liens are permitted hereunder may prohibit the creation of a
Lien in favor of the Administrative Agent for the benefit of the Holders of
Secured Obligations, with respect to the assets or Property obtained with the
proceeds of such Indebtedness.

6.16. Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than the Borrower and the Credit Parties) except (i) in the
ordinary course of business and pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arm’s-length transaction and (ii) the
Permitted Restructuring.

6.17. Financial Contracts. The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Rate Management Transactions
except for those entered into in the ordinary course of business for bona fide
hedging purposes and not for speculative purposes.

6.18. Subsidiary Covenants. The Borrower will not, and will not permit any
Credit Party to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Credit Party (i) to
pay dividends or make any other distribution on its stock, (ii) to pay any
Indebtedness or other obligation owed to the Borrower or any other Subsidiary,
(iii) to make loans or advances or other Investments in the Borrower or any
other Subsidiary, or (iv) to sell, transfer or otherwise convey any of its
property to the Borrower or any other Subsidiary, other than (A) customary
restrictions on transfers, business changes or similar matters relating to earn
out obligations in connection with Permitted Acquisitions and (B) pursuant to
the Existing Unsecured Notes.

 

58



--------------------------------------------------------------------------------

6.19. Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) any guaranty of the Secured Obligations, (iv) any liability
of the Borrower or its Subsidiaries under the Loan Documents, (v) Contingent
Obligations in respect of customary indemnification and purchase price
adjustment obligations incurred in connection with Asset Sales or other sales of
assets, (vi) customary corporate indemnification obligations under charter
documents, indemnification agreements with officers and directors and
underwriting agreements and (vii) any liability under any Indebtedness permitted
by Section 6.14.

6.20. Subordinated Indebtedness and Amendments to Subordinated Note Documents.
The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness. Furthermore,
the Borrower will not, and will not permit any Subsidiary to, amend the
Subordinated Indebtedness Documents or any document, agreement or instrument
evidencing any Indebtedness incurred pursuant to the Subordinated Indebtedness
Documents (or any replacements, substitutions, extensions or renewals thereof)
or pursuant to which such Indebtedness is issued where such amendment,
modification or supplement provides for the following or which has any of the
following effects:

 

  (i) increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;

 

  (ii) shortens or accelerates the date upon which any installment of principal
or interest becomes due or adds any additional mandatory redemption provisions;

 

  (iii) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

 

  (iv) increases the rate of interest accruing on such Indebtedness;

 

  (v) provides for the payment of additional fees or increases existing fees or
changes any profit sharing arrangements to the detriment of the Borrower or any
Credit Party;

 

  (vi) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any of its Subsidiaries from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Borrower or such Subsidiary or which is otherwise
materially adverse to the Borrower, its Subsidiaries and/or the Lenders or, in
the case of any such covenant, which places material additional restrictions on
the Borrower or such Subsidiary or which requires the Borrower or such
Subsidiary to comply with more restrictive financial ratios or which requires
the Borrower to better its financial performance, in each case from that set
forth in the existing applicable covenants in the Subordinated Indebtedness
Documents or the applicable covenants in this Agreement; or

 

  (vii) amends, modifies or adds any affirmative covenant in a manner which
(a) when taken as a whole, is materially adverse to the Borrower, its
Subsidiaries and/or the Lenders or (b) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.

 

59



--------------------------------------------------------------------------------

6.21. Leverage Ratios.

6.21.1 Cash Flow Leverage Ratio. The Borrower will not permit the ratio (the
“Cash Flow Leverage Ratio”), determined as of the end of each of its fiscal
quarters, of (i) Consolidated Funded Indebtedness of the Borrower to
(ii) Consolidated EBITDA for the then most-recently ended four fiscal quarters
to be greater than 1.75 to 1.0 for each fiscal four-quarter period.

The Cash Flow Leverage Ratio shall be calculated (i) based upon (a) for
Consolidated Funded Indebtedness, as of the last day of each such fiscal quarter
and (b) for Consolidated EBITDA, the actual amount as of the last day of each
fiscal quarter for the most recently ended four consecutive fiscal quarters and
(ii) giving pro forma effect to any Material Acquisition and Material
Disposition. For purposes of this Section 6.21.1, “Material Acquisition” means
any Acquisition or series of related Acquisitions that involves the payment of
consideration by the Borrower and its Subsidiaries in excess of $10,000,000; and
“Material Disposition” means any Asset Sale or series of related Asset Sales
that yields gross proceeds to the Borrower or any of its Subsidiaries in excess
of $10,000,000.

6.21.2 Minimum Net Worth. The Borrower will not permit its Consolidated Net
Worth to be less than the sum of (i) a dollar amount equal to $166,506,500, plus
(ii) 50% of Consolidated Net Income earned in each fiscal quarter beginning with
the quarter ending March 31, 2009 (without deduction for losses), plus
(iii) 100% of the amount by which the Borrower’s “total stockholders’ equity” is
increased after the Closing Date as a result of the issuance or sale by the
Borrower or any of its Subsidiaries of, or the conversion of any Indebtedness of
such Person into, any equity interests (including warrants and similar
investments) in such Person, minus (iv) amounts expended by the Borrower to
repurchase its capital stock to the extent such amounts are permitted under
Section 6.10(v)(A).

6.22. Interest Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters for the then
most-recently completed four fiscal quarters, of (i) Consolidated EBIT of the
Borrower to (ii) Consolidated Interest Expense, in each case as of the end of
such period, to be less than 2.0 to 1.0.

6.23. Capital Expenditures. The Borrower will not, nor will it permit any
Subsidiary to, expend, or be committed to expend, in excess of an aggregate of
$12,500,000 for Capital Expenditures of the Borrower and its Subsidiaries during
any fiscal year of the Borrower.

6.24. Rentals. The Borrower shall not permit, nor shall it permit any Subsidiary
to, create, pay or incur Consolidated Rentals in excess of $12,500,000 for any
fiscal year during the term of this Agreement on a consolidated basis for the
Borrower and its Subsidiaries.

6.25. Guarantors. The Borrower shall cause each of its Subsidiaries (other than
the Excluded Subsidiaries) to guarantee pursuant to the Guaranty Agreement or
supplement thereto (or, in the case of a Foreign Subsidiary, any other guarantee
agreement requested by the Administrative Agent) the Secured Obligations. In
furtherance of the above, the Borrower shall promptly (and in any event within
45 days thereof) (i) provide written notice to the Administrative Agent and the
Lenders upon any Person becoming a Subsidiary, setting forth information in
reasonable detail describing all of the assets of such Person, (ii) cause such
Person to execute a supplement to the Guaranty Agreement and such other
Collateral Documents as are necessary for the Borrower and its Subsidiaries to
comply with Section 6.26,

 

60



--------------------------------------------------------------------------------

(iii) cause the Applicable Pledge Percentage of the issued and outstanding
equity interests of such Person and each other Pledge Subsidiary to be delivered
to the Administrative Agent (together with undated stock powers signed in blank,
if applicable) and pledged to the Administrative Agent pursuant to an
appropriate pledge agreement(s) in substantially the form of the Pledge and
Security Agreement (or joinder or other supplement thereto) and otherwise in
form reasonably acceptable to the Administrative Agent and (iv) deliver such
other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, certified
resolutions and other authority documents of such Person and, to the extent
requested by the Administrative Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
Notwithstanding the foregoing, no Foreign Subsidiary shall be required to
execute and deliver the Guaranty Agreement (or supplement thereto) or such other
guarantee agreement if such execution and delivery would cause a Deemed Dividend
Problem or a Financial Assistance Problem with respect to such Foreign
Subsidiary and, in lieu thereof, the Borrower and the relevant Subsidiaries
shall provide the pledge agreements required under this Section 6.25 or
Section 6.26.

6.26. Collateral. The Borrower will cause, and will cause each other Credit
Party to cause, all of its owned Property to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Liens permitted by Section 6.15 hereof (it being understood and
agreed that (a) no control agreements will be required hereunder in respect of
bank accounts and (b) Mortgages and Mortgage Instruments will only be required
hereunder in respect of Mortgaged Properties). Without limiting the generality
of the foregoing, the Borrower will (i) cause the Applicable Pledge Percentage
of the issued and outstanding equity interests of each Pledge Subsidiary
directly owned by the Borrower or any other Credit Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
to secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents or such other security documents as the Administrative
Agent shall reasonably request and (ii) will, and will cause each Guarantor to,
deliver Mortgages and Mortgage Instruments with respect to real property owned
by the Borrower or such Guarantor to the extent, and within such time period as
is, reasonably required by the Administrative Agent. Notwithstanding the
foregoing, no pledge agreement in respect of the equity interests of a Foreign
Subsidiary shall be required hereunder to the extent such pledge thereunder is
prohibited by applicable law or its counsel reasonably determines that such
pledge would not provide material credit support for the benefit of the Holders
of Secured Obligations pursuant to legally valid, binding and enforceable pledge
agreements.

6.27. Sale and Leaseback Transactions. The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any Sale and Leaseback Transaction.

6.28. Acquisitions of Receivables Portfolios. The Borrower will not, nor will it
permit any Credit Party to, acquire any single Receivables Portfolio with a
purchase price in excess of the lesser of (i) 50% of Consolidated Tangible Net
Worth as of the Borrower’s most recently ended fiscal quarter and based on the
financial statements of the Borrower for such fiscal quarter and
(ii) $100,000,000.

6.29. Government Regulation. The Borrower shall not, and shall not permit any
other Subsidiary to (a) be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the U.S. Office
of Foreign Asset Control list) that prohibits or limits any Lender from making
any Credit Extension to the Borrower or from otherwise conducting business with
the Borrower, or (b) fail to provide documentary and other evidence of any
Subsidiary’s identity as may be requested by any Lender at any time to enable
such Lender to verify such Subsidiary’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

61



--------------------------------------------------------------------------------

6.30. Liquidity. The Borrower shall not permit Liquidity to be less than
$5,000,000.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1 Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be false in any material respect on the date as of
which made or deemed made.

7.2 Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within two Business Days after the same becomes due, or
(iii) interest upon any Loan or any Commitment Fee, LC Fee or other Obligations
under any of the Loan Documents within five (5) Business Days after such
interest, fee or other Obligation becomes due.

7.3 The breach by the Borrower of any of the terms or provisions of Section 6.2,
6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21, 6.22,
6.23, 6.24, 6.25, 6.26, 6.27, 6.28, 6.29 and 6.30.

7.4 The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
(i) this Agreement or (ii) any other Loan Document (beyond the applicable grace
period with respect thereto, if any), in each case which is not remedied within
thirty (30) days after the earlier to occur of (x) written notice from the
Administrative Agent or any Lender to the Borrower or (y) an Authorized Officer
otherwise becomes aware of any such breach.

7.5 Failure of the Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness (subject to any applicable grace period with respect
thereto, if any, set forth in the Material Indebtedness Agreement evidencing
such Material Indebtedness) which failure has not been (i) timely cured or
(ii) waived in writing by the requisite holders of such Material Indebtedness;
or the default by the Borrower or any of its Subsidiaries in the performance
(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any Material Indebtedness Agreement or any
other event shall occur or condition exist thereunder and such default has not
been (x) timely cured or (y) waived in writing by the requisite holders of the
Material Indebtedness in respect thereof and the effect of such default, event
or condition is to cause, or to permit the holder(s) of such Material
Indebtedness or the lender(s) under any Material Indebtedness Agreement to
cause, such Material Indebtedness to become due prior to its stated maturity or
any commitment to lend under any Material Indebtedness Agreement to be
terminated prior to its stated expiration date; or any Material Indebtedness of
the Borrower or any of its Subsidiaries shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or the Borrower or any of its
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.

 

62



--------------------------------------------------------------------------------

7.6 The Borrower or any of its Subsidiaries shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.

7.7 Without the application, approval or consent of the Borrower or any of its
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in
Section 7.6(iv) shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 consecutive days.

7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

7.9 The Borrower or any of its Subsidiaries shall fail within 30 days to pay,
bond or otherwise discharge one or more (i) judgments or orders for the payment
of money in excess of $5,000,000 (or the equivalent thereof in currencies other
than Dollars) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith or otherwise
not covered by a creditworthy insurer or indemnitor.

7.10 Any Reportable Event shall occur in connection with any Plan, which could
reasonably be expected to result in a liability to the Borrower or any other
member of the Controlled Group exceeding $5,000,000.

7.11 Nonpayment by the Borrower or any Subsidiary of any Rate Management
Obligation, when due or the breach by the Borrower or any Subsidiary of any
term, provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto.

7.12 Any Change of Control shall occur.

7.13 The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, within the
meaning of Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount which, when aggregated with all other amounts required to be
paid to Multiemployer Plans by the Borrower or any other member of the
Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $5,000,000 or requires payments exceeding $5,000,000 per
annum.

 

63



--------------------------------------------------------------------------------

7.14 The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $5,000,000.

7.15 The Borrower or any of its Subsidiaries shall violate any Environmental
Law, which has resulted in liability to the Borrower or any of its Subsidiaries
in an amount equal to $5,000,000 or more, which liability is not paid, bonded or
otherwise discharged within 45 days or which is not stayed on appeal and being
appropriately contested in good faith.

7.16 This Agreement (including amendments and supplements hereto), the Guaranty
Agreement (including amendments and supplements thereto) or any Collateral
Document (including amendments and supplements thereto) shall fail to remain in
full force or effect or any action shall be taken to assert the invalidity or
unenforceability of, or which results in the invalidity or unenforceability of,
any such Loan Document, or any Collateral Document shall, other than as
permitted thereby, fail to create or maintain for any reason a valid and
perfected security interest in any collateral purported to be covered thereby.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration.

 

  (i) If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Secured Obligations shall immediately become due and payable
without any election or action on the part of the Administrative Agent, the LC
Issuer or any Lender, and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time less (y) the amount or deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (the “Collateral Shortfall Amount”). If any other Default occurs,
the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) may (a) terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of the LC Issuer to issue
Facility LCs, or declare the Secured Obligations to be due and payable, or both,
whereupon the Secured Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives and (b) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will
forthwith upon such demand and without any further notice or act pay to the
Administrative Agent the Collateral Shortfall Amount which funds shall be
deposited in the Facility LC Collateral Account.

 

64



--------------------------------------------------------------------------------

  (ii) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrower to pay, and the
Borrower will, forthwith upon such demand and without any further notice or act,
pay to the Administrative Agent the Collateral Shortfall Amount, which funds
shall be deposited in the Facility LC Collateral Account.

 

  (iii) The Administrative Agent may at any time or from time to time after
funds are deposited in the Facility LC Collateral Account, apply such funds to
the payment of the Secured Obligations and any other amounts as shall from time
to time have become due and payable by the Borrower to the Lenders or the LC
Issuer under the Loan Documents.

 

  (iv) At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Secured Obligations have been indefeasibly paid in full and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Administrative Agent to
the Borrower or paid to whomever may be legally entitled thereto at such time.

 

  (v) If, after acceleration of the maturity of the Obligations or termination
of the obligations of the Lenders to make Loans and the obligation and power of
the LC Issuer to issue Facility LCs hereunder as a result of any Default (other
than any Default as described in Section 7.6 or 7.7 with respect to the
Borrower) and before any judgment or decree for the payment of the Obligations
due shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Administrative Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

8.2. Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or thereunder
or waiving any Default hereunder or thereunder; provided, however, that (i) no
such supplemental agreement shall, without the consent of the Supermajority
Lenders, amend or otherwise modify the definition of Estimated Remaining
Collections or the methods and assumptions used in calculating Estimated
Remaining Collections and (ii) no such supplemental agreement shall, without the
consent of each Lender directly and adversely affected thereby:

8.2.1 Extend the Revolving Loan Termination Date, extend the final maturity of
any Revolving Loan or extend the expiry date of any Facility LC, in each case
applicable to such Lender to a date after the Revolving Loan Termination Date,
or postpone any regularly scheduled payment of principal of any Loan of such
Lender or forgive all or any portion of the principal amount thereof, or any
Reimbursement Obligation related thereto, or reduce the rate or extend the time
of payment of interest or fees thereon or Reimbursement Obligations related
thereto (other than (x) a waiver of the application of the default rate of
interest pursuant to Section 2.11 hereof and (y) any reduction of the amount of
or any extension of the payment date for the mandatory prepayments required
under Section 2.2(b), in each case which shall only require the approval of the
Required Lenders).

 

65



--------------------------------------------------------------------------------

8.2.2 Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definition of “Revolving
Loan Pro Rata Share”.

8.2.3 Increase the amount of the Revolving Loan Commitment of such Lender
hereunder (i.e., without the consent of such Lender), or permit the Borrower to
assign its rights or obligations under this Agreement.

8.2.4 Amend this Section 8.2.

8.2.5 Other than in connection with a transaction permitted under this
Agreement, release all or substantially all of the Collateral.

8.2.6 Other than in connection with a transaction permitted under this
Agreement, release all or substantially all of the Guarantors from their
obligations thereunder.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. The Administrative Agent may waive payment of the fee required under
Section 12.3.3 without obtaining the consent of any other party to this
Agreement. No amendment of any provision of this Agreement relating to the Swing
Line Lender or any Swing Line Loan shall be effective without the written
consent of the Swing Line Lender. No amendment of any provision of this
Agreement relating to the LC Issuer shall be effective without the written
consent of the LC Issuer.

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or Unmatured Default or the inability of the Borrower to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence. Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by, or by the Administrative Agent with the consent of, the
requisite number of Lenders required pursuant to Section 8.2, and then only to
the extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuer and the Lenders until all of the
Secured Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

66



--------------------------------------------------------------------------------

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the fee letter
described in Section 10.13 which shall survive and remain in full force and
effect during the term of this Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6. Expenses; Indemnification. (i) The Borrower shall reimburse the
Administrative Agent and the Arrangers for any reasonable costs, internal
charges and out-of-pocket expenses (including reasonable attorneys’ and
paralegals’ fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent and expenses of and
fees for other advisors and professionals engaged by the Administrative Agent or
the Arrangers) paid or incurred by the Administrative Agent or the Arrangers in
connection with the investigation, preparation, negotiation, documentation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet), review, amendment, modification and administration of the
Loan Documents. The Borrower also agrees to reimburse the Administrative Agent,
the Arrangers, the LC Issuer and the Lenders for any reasonable costs, internal
charges and out-of-pocket expenses (including reasonable attorneys’ and
paralegals’ fees and time charges and expenses of attorneys and paralegals for
the Administrative Agent, the Arrangers, the LC Issuer and the Lenders, which
attorneys and paralegals may be employees of the Administrative Agent, the
Arrangers, the LC Issuer or the Lenders) paid or incurred by the Administrative
Agent, the Arrangers, the LC Issuer or any Lender in connection with the
collection and enforcement of the Loan Documents. Expenses being reimbursed by
the Borrower under this Section include, without limitation, the cost and
expense of obtaining the field examination contemplated by Section 6.9 and the
preparation of Reports described in the following sentence based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination. The Borrower acknowledges that from time to time
JPMorgan may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) pertaining to the Borrower’s assets for internal use by
JPMorgan from information furnished to it by or on behalf of the Borrower, after
JPMorgan has exercised its rights of inspection pursuant to this Agreement.

(ii) The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arrangers, the LC Issuer, each Lender, their respective affiliates, and each
of their directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the
Administrative Agent, the Arrangers, the LC Issuer, any Lender or any affiliate
is a party thereto, and all reasonable attorneys’ and paralegals’ fees, time
charges and expenses of attorneys and paralegals of the party seeking

 

67



--------------------------------------------------------------------------------

indemnification, which attorneys and paralegals may or may not be employees of
such party seeking indemnification) which any of them may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders, to the extent that the Administrative Agent deems appropriate.

9.8. Accounting. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Borrower or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Borrower’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
the Borrower’s and its Subsidiaries’ financial condition shall be the same after
such changes as if such changes had not been made; provided, however, until such
provisions are amended in a manner reasonably satisfactory to the Administrative
Agent and the Required Lenders, no Accounting Change shall be given effect in
such calculations. The parties hereto agree that any such amendment entered into
as a result of a change in the accounting principles relating to the treatment
of operating leases, including the capitalization thereof, would be effected at
no cost to the Borrower (other than the reasonable attorney’s fees of the
Administrative Agent). In the event such amendment is entered into, all
references in this Agreement to Agreement Accounting Principles shall mean
generally accepted accounting principles as of the date of such amendment.
Notwithstanding the foregoing, all financial statements to be delivered by the
Borrower pursuant to Section 6.1 shall be prepared in accordance with generally
accepted accounting principles in effect at such time. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any of its
Subsidiaries at “fair value”, as defined therein.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuer and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, the Arrangers, the LC Issuer nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent, the
Arrangers, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have
liability to the

 

68



--------------------------------------------------------------------------------

Borrower (whether sounding in tort, contract or otherwise) for losses suffered
by the Borrower in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

9.11. Confidentiality. The Administrative Agent and each Lender agrees to hold
any Confidential Information (as hereinafter defined) which it may receive from
the Borrower in connection with this Agreement in confidence, except for
disclosure (i) to its Affiliates and to the Administrative Agent and any other
Lender and their respective Affiliates in connection with the transactions
contemplated by this Agreement (provided that such parties are informed of the
confidential nature of the Confidential Information and are instructed to keep
such Confidential Information confidential), (ii) to legal counsel, accountants,
and other professional advisors to such Lender or to a Transferee in connection
with the transactions contemplated by this Agreement (provided that such parties
are informed of the confidential nature of the Confidential Information and are
instructed to keep such Confidential Information confidential), (iii) to
regulatory officials upon request or as required by law, (iv) subject to the
proviso below, to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to its direct or indirect contractual
counterparties in swap agreements related to the Credit Extensions or to legal
counsel, accountants and other professional advisors to such counterparties when
provided for such purposes, (vii) permitted by Section 12.4, (viii) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Credit Extensions hereunder and (ix) in connection with
enforcement of the rights and remedies of the Administrative Agent or any Lender
under the Loan Documents to the extent such disclosure is necessary or
appropriate to pursue such enforcement in a commercially reasonable manner;
provided that, in the case of subsection (iv) to the extent permitted by
applicable law, the Administrative Agent or relevant Lender to whom the
disclosure request or requirement is made, agrees to use its commercially
reasonable efforts to promptly notify the Borrower of such request or
requirement so that the Borrower may (a) seek an appropriate protective order or
other appropriate order at the Borrower’s sole cost and expense and/or (b) waive
compliance with this proviso – it being understood and agreed that if the
Borrower does not have the right to obtain such an order or if the Borrower does
not commence procedures to obtain such a protective order within 5 Business Days
of receipt of such notice, the Administrative Agent and Lenders’ compliance with
this proviso shall be deemed to have been waived with respect to such
disclosure. Without limiting Section 9.4, the Borrower agrees that the terms of
this Section 9.11 shall set forth the entire agreement between the Borrower and
each Lender (including the Administrative Agent) with respect to any
Confidential Information previously or hereafter received by such Lender in
connection with this Agreement, and this Section 9.11 shall supersede any and
all prior confidentiality agreements entered into by such Lender with respect to
such Confidential Information. As used in this Section 9.11, “Confidential
Information” means any information or material regarding the business
operations, procedures, methods and plans of the Borrower and its Subsidiaries,
any financial data, proposed transaction or financing structures, information
relating to the Receivables or the Receivables Portfolios, and all reports
(other than copies of reports filed with the Securities and Exchange Commission)
and other information provided pursuant to Section 6.1, together with all notes,
analyses, compilations, studies and other documents to the extent they contain
or otherwise reflect such information; provided that “Confidential Information”
shall not include any such information which (i) is generally available to the
public at the time it is provided by, or on behalf of, the Borrower or any
Subsidiary, (ii) was known to the intended recipient prior to such information
being disclosed to the Administrative Agent or any Lender and (iii) is
independently developed by or for the Administrative Agent or any Lender.

 

69



--------------------------------------------------------------------------------

9.12. Lenders Not Utilizing Plan Assets. Each Lender represents and warrants
that none of the consideration used by such Lender to make its Credit Extensions
constitutes for any purpose of ERISA or Section 4975 of the Code assets of any
“plan” as defined in Section 3(3) of ERISA or Section 4975 of the Code and the
rights and interests of such Lender in and under the Loan Documents shall not
constitute such “plan assets” under ERISA.

9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

9.14. Disclosure. The Borrower and each Lender, including the LC Issuer, hereby
acknowledge and agree that each Lender and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
the Borrower and its Affiliates.

9.15. Performance of Obligations. The Borrower agrees that the Administrative
Agent may, but shall have no obligation to (i) at any time, pay or discharge
taxes, liens, security interests or other encumbrances levied or placed on or
threatened against any Collateral and (ii) after the occurrence and during the
continuance of a Default make any other payment or perform any act required of
the Borrower under any Loan Document or take any other action which the
Administrative Agent in its discretion deems necessary or desirable to protect
or preserve the Collateral, including, without limitation, any action to
(x) effect any repairs or obtain any insurance called for by the terms of any of
the Loan Documents and to pay all or any part of the premiums therefor and the
costs thereof and (y) pay any rents payable by the Borrower which are more than
30 days past due, or as to which the landlord has given notice of termination,
under any lease. The Administrative Agent shall use its best efforts to give the
Borrower notice of any action taken under this Section 9.15 prior to the taking
of such action or promptly thereafter provided the failure to give such notice
shall not affect the Borrower’s obligations in respect thereof. The Borrower
agrees to pay the Administrative Agent, upon demand, the principal amount of all
funds advanced by the Administrative Agent under this Section 9.15, together
with interest thereon at the rate from time to time applicable to Floating Rate
Loans from the date of such advance until the outstanding principal balance
thereof is paid in full. If the Borrower fails to make payment in respect of any
such advance under this Section 9.15 within one (1) Business Day after the date
the Borrower receives written demand therefor from the Administrative Agent, the
Administrative Agent shall promptly notify each Lender and each Lender agrees
that it shall thereupon make available to the Administrative Agent, in Dollars
in immediately available funds, the amount equal to such Lender’s Revolving Loan
Pro Rata Share of such advance. If such funds are not made available to the
Administrative Agent by such Lender within one (1) Business Day after the
Administrative Agent’s demand therefor, the Administrative Agent will be
entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of such demand and ending on the date such amount is
received. The failure of any Lender to make available to the Administrative
Agent its Revolving Loan Pro Rata Share of any such unreimbursed advance under
this Section 9.15 shall neither relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent such other Lender’s
Revolving Loan Pro Rata Share of such advance on the date such payment is to be
made nor increase the obligation of any other Lender to make such payment to the
Administrative Agent. All outstanding principal of, and interest on, advances
made under this Section 9.15 shall constitute Obligations secured by the
Collateral until paid in full by the Borrower.

 

70



--------------------------------------------------------------------------------

9.16. USA Patriot Act Notification. The following notification is provided to
the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when the
Borrower opens an account, the Administrative Agent and the Lenders will ask for
the Borrower’s name, tax identification number, business address, and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower. The Administrative Agent and the Lenders may also ask to see the
Borrower’s legal organizational documents or other identifying documents.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1. Appointment; Nature of Relationship. JPMorgan is hereby appointed by each
of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any of the
Holders of Secured Obligations by reason of this Agreement or any other Loan
Document and that the Administrative Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Administrative Agent (i) does not hereby assume
any fiduciary duties to any of the Holders of Secured Obligations, (ii) is a
“representative” of the Holders of Secured Obligations within the meaning of the
term “secured party” as defined in the New York Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders, for itself and on behalf of its Affiliates as
Holders of Secured Obligations, hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Holder of Secured Obligations
hereby waives. Except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any other Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, or any
Lender or Holder of Secured Obligations for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.

 

71



--------------------------------------------------------------------------------

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any Collateral; or (g) the financial condition of the
Borrower or any guarantor of any of the Obligations or of any of the Borrower’s
or any such guarantor’s respective Subsidiaries. The Administrative Agent shall
have no duty to disclose to the Lenders information that is not required to be
furnished by the Borrower to the Administrative Agent at such time, but is
voluntarily furnished by the Borrower to the Administrative Agent (either in its
capacity as Administrative Agent or in its individual capacity).

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or all of the Lenders in the event that and to the extent
that this Agreement expressly requires such), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders (or all of the
Lenders in the event that and to the extent that this Agreement expressly
requires such). The Administrative Agent shall be fully justified in failing or
refusing to take any action hereunder and under any other Loan Document unless
it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

10.6. Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document reasonably believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel reasonably selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent. For purposes
of determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to the Lenders’ Revolving Loan Pro Rata Shares (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses

 

72



--------------------------------------------------------------------------------

incurred by the Administrative Agent on behalf of the Lenders, in connection
with the preparation, execution, delivery, administration and enforcement of the
Loan Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(vii) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof. The obligations of the Lenders under this Section 10.8 shall
survive payment of the Secured Obligations and termination of this Agreement.

10.9. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

10.10. Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Revolving Loan Commitment and
its Credit Extensions as any Lender and may exercise the same as though it were
not the Administrative Agent, and the term “Lender” or “Lenders” shall, at any
time when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person. The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.

10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.

10.12. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign. Upon any such resignation, the Required Lenders shall have the right
to appoint, in consultation

 

73



--------------------------------------------------------------------------------

with the Borrower, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.

10.13. Administrative Agent and Arrangers’ Fees. The Borrower agrees to pay to
the Administrative Agent and the Arrangers, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arrangers
pursuant to those certain letter agreements dated October 23, 2009, or as
otherwise agreed from time to time.

10.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.

10.15. Co-Agents, Documentation Agent, Syndication Agent, etc. None of the
Lenders, if any, identified in this Agreement as a “co-agent”, “documentation
agent” or “syndication agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 10.11.

10.16. Collateral Documents. (a) Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents. Each Lender agrees that no
Holder of Secured Obligations (other than the Administrative Agent) shall have
the right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Holders of Secured Obligations upon the terms of the Collateral Documents.

 

74



--------------------------------------------------------------------------------

(b) In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized to execute and deliver on behalf of the Holders of Secured
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Administrative Agent on behalf of the
Holders of Secured Obligations.

(c) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Revolving Loan Commitments
and payment and satisfaction of all of the Obligations (other than contingent
indemnity obligations, Banking Services Obligations and Rate Management
Obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby; (ii) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 10.16.

(d) Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five Business Days’ prior written request by the Borrower to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Holders of Secured Obligations herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Borrower or any Subsidiary in respect of) all
interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.

10.17. Reports. Each Lender hereby agrees that (a) it has requested a copy of
each Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Credit Parties and will rely significantly upon the
Credit Parties’ books and records, as well as on representations of the Credit
Parties’ personnel and that the Administrative Agent undertakes no obligation to
update, correct or supplement the Reports; (d) it will keep all Reports
confidential and strictly for its internal use, not share the Report with any
Credit Party or any other Person except as otherwise permitted pursuant to this
Agreement; and (e) without limiting the generality of any other indemnification
provision contained in this Agreement, it will pay and protect, and indemnify,
defend, and hold the Administrative Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

 

75



--------------------------------------------------------------------------------

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any other Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Secured Obligations owing to
such Lender, whether or not the Secured Obligations, or any part thereof, shall
then be due.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Revolving Credit Exposure (other than
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a participation in the Aggregate Outstanding Revolving
Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Revolving Loan Pro Rata Share. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Revolving Loan Pro Rata
Shares. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents without the prior
written consent of each Lender, (ii) any assignment by any Lender must be made
in compliance with Section 12.3, and (iii) any transfer by Participation must be
made in compliance with Section 12.2. Any attempted assignment or transfer by
any party not made in compliance with this Section 12.1 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.2. The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank, (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee or (z) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to direct or indirect contractual counterparties in swap
agreements relating to the Loans; provided, however, that no such pledge or
assignment creating a security interest shall release the transferor Lender from
its obligations hereunder unless and until the parties thereto have complied
with the provisions of Section 12.3. The Administrative Agent may treat the
Person which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound

 

76



--------------------------------------------------------------------------------

by all the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

12.2. Participations.

12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Revolving Credit Exposure of such Lender, any Note held by such
Lender, any Revolving Loan Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Revolving Credit Exposure
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Revolving Loan Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2 or of any other Loan Document.

12.2.3 Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3, provided that
(i) a Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2 or 3.5 than the Lender who sold the participating interest to
such Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrower, and (ii) any Participant not incorporated
under the laws of the United States of America or any State thereof agrees to
comply with the provisions of Section 3.5 to the same extent as if it were a
Lender.

 

77



--------------------------------------------------------------------------------

12.3. Assignments.

12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall either be in an
amount equal to the entire applicable Revolving Loan Commitment and Outstanding
Revolving Credit Exposure of the assigning Lender or (unless each of the
Borrower and the Administrative Agent otherwise consents) be in an aggregate
amount not less than $3,000,000. The amount of the assignment shall be based on
the Revolving Loan Commitment and Outstanding Revolving Credit Exposure (if the
Revolving Loan Commitment has been terminated) subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the Assignment Agreement.

12.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if (i) a Default has occurred and is continuing or (ii) if such
assignment is in connection with the physical settlement of any Lender’s
obligations to direct or indirect contractual counterparties in swap agreements
relating to the Loans. The consent of the Administrative Agent and the LC Issuer
shall be required prior to any assignment becoming effective. Any consent
required under this Section 12.3.2 shall not be unreasonably withheld or
delayed.

12.3.3 Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment Agreement, together with any consents required by Sections 12.3.1
and 12.3.2, and (ii) payment of a $3,500 fee by the relevant assignor or
Purchaser to the Administrative Agent for processing such assignment (unless
such fee is waived by the Administrative Agent), such assignment shall become
effective on the effective date specified in such assignment. The Assignment
Agreement shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Revolving Loan
Commitment and Outstanding Revolving Credit Exposure under the applicable
Assignment Agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Revolving Loan
Commitment and Outstanding Revolving Credit Exposure assigned to such Purchaser
without any further consent or action by the Borrower, the Lenders or the
Administrative Agent. In the case of an assignment covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the applicable
agreement. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 12.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.2. Upon the

 

78



--------------------------------------------------------------------------------

consummation of any assignment to a Purchaser pursuant to this Section 12.3.3,
the transferor Lender, the Administrative Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender, if applicable, and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Revolving Loan Commitments (or, if
the Revolving Loan Termination Date has occurred, their respective Outstanding
Revolving Credit Exposure) as adjusted pursuant to such assignment.

12.3.4 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Phoenix, Arizona
a copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Loan
Commitments of, and principal amounts of the Credit Extensions owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.

12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(iv).

ARTICLE XIII

NOTICES

13.1. Notices; Effectiveness; Electronic Communication

13.1.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 13.1.2 below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, in each case to
the attention of the individual or office indicated, if any, as follows:

 

  (i) if to the Borrower, at its address or telecopier number set forth on the
signature page hereof;

 

79



--------------------------------------------------------------------------------

  (ii) if to the Administrative Agent, at its address or telecopier number set
forth on the signature page hereof;

 

  (iii) if to the LC Issuer, at its address or telecopier number set forth on
the signature page hereof;

 

  (iv) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.1.2 below, shall be effective as provided in said
Section 13.1.2.

13.1.2 Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment), provided that if such
notice or other communication is not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

13.2. Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Borrower, the Administrative

 

80



--------------------------------------------------------------------------------

Agent, the LC Issuer and the Lenders and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of such parties hereto, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

15.2. CONSENT TO JURISDICTION. THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUER, EACH LENDER AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER,
THE ADMINISTRATIVE AGENT, THE LC ISSUER, EACH LENDER AND EACH OTHER HOLDER OF
SECURED OBLIGATIONS HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY
HERETO TO BRING PROCEEDINGS IN THE COURTS OF ANY OTHER JURISDICTION.

15.3. WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUER, EACH LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

ENCORE CAPITAL GROUP, INC.

as the Borrower

By:   /s/ J. Brandon Black

Print Name:   J. Brandon Black Title:   President & CEO   8875 Aero Drive, Suite
200   San Diego, California 92123 Attention:   General Counsel  

Telephone: (858) 309-6964

FAX: (858) 309-6995

SIGNATURE PAGE TO

ENCORE CAPITAL GROUP

CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a

Lender, as Swing Line Lender, as LC Issuer, and

as Administrative Agent

By:   /s/ Anna C. Ruiz

Name:   Anna C. Ruiz Title:   Vice President   201 North Central Avenue   21st
Floor   Phoenix, Arizona 85004

Attention:  

Anna C. Ruiz

 

Telephone: (602) 221-1360

FAX: (602) 221-1502

  email: steven.j.krakoski@chase.com

SIGNATURE PAGE TO

ENCORE CAPITAL GROUP

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and individually as a Lender

By:   /s/ Christopher D. Pannacciulli

Name:  

Christopher D. Pannacciulli

Title:   Senior Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Documentation Agent and individually as a Lender

By:   /s/ Gregory J. Vollmer

Name:  

Gregory J. Vollmer

Title:   Assistant Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Documentation Agent and individually as a Lender

By:   /s/ William Christensen

Name:  

William Christensen

Title:  

Director



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

By:   /s/ Ryan Vetsch

Name:  

Ryan Vetsch

Title:  

Authorized Signatory

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Documentation Agent

By:   /s/ Ryan Vetsch

Name:  

Ryan Vetsch

Title:  

Vice President



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST, as a Lender

By:   /s/ Michael G. Powell

Name:  

Michael G. Powell

Title:   Senior Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:   /s/ Rita Raychaudhuri

Name:  

Rita Raychaudhuri

Title:   Sr Vice President



--------------------------------------------------------------------------------

Compass Bank, successor in interest to

Guaranty Bank, as a Lender

By:   /s/ Andrew Widmer

Name:  

Andrew Widmer

Title:   Vice President



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender

By:   /s/ Kenneth Lipke

Name:  

Kenneth Lipke

Title:  

FVP

 

By:   /s/ Jeffrey S. Ackerman

Name:  

Jeffrey S. Ackerman

Title:   Senior Vice President

 



--------------------------------------------------------------------------------

BANK LEUMI USA, as a Lender

By:   /s/ J. Delvoye

Name:  

J. Delvoye

Title:   First Vice President



--------------------------------------------------------------------------------

MANUFACTURERS BANK, as a Lender

By:   /s/ Maureen Kelly

Name:  

Maureen Kelly

Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULES

 

Commitment Schedule Pricing Schedule Schedule 2.20   -    Existing Letters of
Credit Schedule 5.6   -    Taxes Schedule 5.8   -    Subsidiaries Schedule 5.12
  -    Material Agreements Schedule 6.13.1   -    Permitted Investments Schedule
6.13.2   -    Existing Investments Schedule 6.14   -    Existing Indebtedness
Schedule 6.15   -    Existing Liens

EXHIBITS

 

Exhibit A   -    Form of Borrower’s Counsel’s Opinion Exhibit B   -    Form of
Compliance Certificate Exhibit C   -    Form of Assignment and Assumption
Agreement Exhibit D   -    Form of Loan/Credit Related Money Transfer
Instruction Exhibit E   -    Form of Promissory Note for Revolving Loan (if
requested) Exhibit F   -    Officer’s Certificate Exhibit G   -    List of
Closing Documents Exhibit H   -    Form of Borrowing Base Certificate Exhibit I
  -    Form of Commitment and Acceptance



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

Revolving Loan Commitments

 

Lender

   Amount of Revolving
Loan Commitment    % of Aggregate Revolving
Loan Commitment  

JPMorgan Chase Bank, N.A.

   $ 50,000,000    15.27 % 

Bank of America, N.A.

   $ 50,000,000    15.27 % 

Fifth Third Bank

   $ 40,000,000    12.21 % 

SunTrust Bank

   $ 40,000,000    12.21 % 

Morgan Stanley Bank, N.A.

   $ 35,000,000    10.69 % 

California Bank & Trust

   $ 30,000,000    9.16 % 

Citibank, N.A.

   $ 25,000,000    7.63 % 

Guaranty Bank

   $ 20,000,000    6.11 % 

Israel Discount Bank, Ltd.

   $ 15,000,000    4.58 % 

Bank Leumi USA

   $ 15,000,000    4.58 % 

Manufacturers Bank

   $ 7,500,000    2.29 % 

TOTAL

   $ 327,500,000    100 % 



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS  

Eurodollar Rate

   3.50 %    3.75 %    4.00 % 

Floating Rate

   2.50 %    2.75 %    3.00 % 

APPLICABLE FEE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS  

Commitment Fee

   0.400 %    0.500 %    0.625 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1.1 or 6.1.2.

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Cash Flow
Leverage Ratio is less than 1.0 to 1.0.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Cash Flow Leverage
Ratio is less than 1.5 to 1.0.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Borrower
has not qualified for Level I Status or Level II Status.

“Status” means either Level I Status, Level II Status or Level III Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing tables based on the Borrower’s Status as reflected in the
then most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the
Administrative Agent has received the applicable Financials. If the Borrower
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin and Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing tables until five days after such Financials are so delivered.

Notwithstanding the foregoing, Level II Status shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Closing Date (unless such
Financials demonstrate that Level III Status should have been applicable during
such period, in which case such other Status shall be deemed to be applicable
during such period) and adjustments to the Status then in effect shall
thereafter be effected in accordance with the preceding paragraph.

 

2



--------------------------------------------------------------------------------

SCHEDULE 2.20

EXISTING LETTERS OF CREDIT

None



--------------------------------------------------------------------------------

SCHEDULE 5.6

TAXES

None



--------------------------------------------------------------------------------

SCHEDULE 5.8

SUBSIDIARIES

Wholly-owned subsidiaries of Encore Capital Group, Inc:

Midland Credit Management, Inc., a Kansas corporation

Midland Credit Management (Mauritius) Ltd., a Mauritius private limited company

Wholly-owned subsidiaries of Midland Credit Management, Inc.:

Midland Portfolio Services, Inc., a Delaware corporation

Ascension Capital Group, Inc., a Delaware corporation

Midland International LLC, a Delaware limited liability company

Wholly-owned subsidiaries of Midland Portfolio Services, Inc.:

Midland Funding LLC, a Delaware limited liability company

Midland Funding NCC-2 Corporation, a Delaware corporation

MRC Receivables Corporation, a Delaware corporation

Wholly-owned subsidiaries of Midland International LLC:

Midland India LLC, a Minnesota limited liability company

Midland Credit Management India Private Limited, an India private limited
company



--------------------------------------------------------------------------------

SCHEDULE 5.12

MATERIAL AGREEMENTS

None



--------------------------------------------------------------------------------

SCHEDULE 6.13.1

PERMITTED INVESTMENTS

 

1) Maximum Maturity

 

  a) The maximum allowable maturity for any security is 24 months. For
securities where the interest rate is adjusted periodically (e.g. floating rate
securities), the reset date will be used to determine the maturity date.

 

2) Eligible investments

 

  a) All investments will be held in US Dollars (other than investments held in
Indian Rupees (INR), in an aggregate US Dollar equivalent amount not to exceed
$5,000,000 at any time).

 

  b) Specific instruments are limited to:

 

  i) Direct obligations of the U.S. Treasury including Treasury Bills, Notes and
Bonds.

 

  ii) Federal Agency Securities which carry the direct or implied guarantee of
the U.S. Government including Government National Mortgage Association, Federal
Home Loan Bank, Federal Farm Credit Bank, Federal National Mortgage Association,
Student Loan Marketing Association, World Bank, and Tennessee Valley Authority,
including Notes, Discount Notes, Medium Term Notes and Floating Rate Notes.

 

  iii) Bank Certificates of Deposit and Bankers’ Acceptances including
Eurodollar denominated and Yankee issues. Investments will be limited to those
institutions with total assets in excess of $2 billion and which carry a Moody’s
and Standard and Poors rating of A1/P1 or better.

 

  iv) Corporate Securities including commercial paper, rated A1/P1 or better and
corporate debt instruments including medium term notes and floating rate notes
issued by foreign or domestic corporations which pay in U.S. Dollars and carry a
rating of A/A or better.

 

  v) Short term Tax Exempt Securities including municipal notes, commercial
paper, and floating rate notes rated A1/P1 or better; Municipal Notes rated
SP-1/MIG-2 or better, and Bonds rated AA or better.

 

  vi) Pre-refunded municipal bonds escrowed to maturity and backed by U.S.
Treasury securities.

 

  vii) Repurchase agreements with major banks and dealers which are recognized
as Primary Dealers by the Federal Reserve Bank of New York. Collateral for these
transactions must be U.S. Treasury or Agency securities only and valued at 102%
of market value.

 

  viii) Money-Market mutual funds which offer daily purchase and redemption and
maintain a constant share price. The Borrower will invest only in ‘no-load’
funds, which have a constant $1.00 NAV.

 

  ix) Money-Market interest bearing deposit accounts with banks that are members
of the Federal Reserve Bank and that maintain capital levels that are at or
above federal banking regulators’ requirements for well capitalized
institutions.

 

3) Concentration Limits

 

  a) U.S. Government, Federal Agency Obligations and Repurchase Agreements, or
Institutional Funds investing in same: no limit

 

  b) Corporate and bank debt not to exceed $10 million per issuer.

 

  c) Municipal bond debt not to exceed $10 million per issuer.



--------------------------------------------------------------------------------

SCHEDULE 6.13.2

EXISTING INVESTMENTS

Wholly-owned subsidiaries of Encore Capital Group, Inc:

Midland Credit Management, Inc., a Kansas corporation

Midland Credit Management (Mauritius) Ltd., a Mauritius private limited company

Wholly-owned subsidiaries of Midland Credit Management, Inc.:

Midland Portfolio Services, Inc., a Delaware corporation

Ascension Capital Group, Inc., a Delaware corporation

Midland International LLC, a Delaware limited liability company

Wholly-owned subsidiaries of Midland Portfolio Services, Inc.:

Midland Funding LLC, a Delaware limited liability company

Midland Funding NCC-2 Corporation, a Delaware corporation

MRC Receivables Corporation, a Delaware corporation

Wholly-owned subsidiaries of Midland International LLC:

Midland India LLC, a Minnesota limited liability company

Midland Credit Management India Private Limited, an India private limited
company

Other Investments:

Assets of the Midland Credit Management, Inc. Executive Nonqualified Excess Plan
are invested in various securities (mutual funds, money market funds, & COLI)
that match plan participants’ investments.



--------------------------------------------------------------------------------

SCHEDULE 6.14

EXISTING INDEBTEDNESS

Amounts due pursuant to the following:

 

  •  

Note and Security Agreement between California First Leasing Corporation and
Midland Credit Management, Inc. (guaranteed by Encore Capital Group, Inc.)

 

  •  

Capital Lease Agreement between US Bancorp and Midland Credit Management, Inc.
(guaranteed by Encore Capital Group, Inc.)

 

  •  

Guaranty by Encore Capital Group, Inc. of the obligations of Midland Credit
Management, Inc. under the lease for its San Diego facility

 

  •  

Capital Equipment Lease Agreement between Cisco and Midland Credit Management,
Inc. (guaranteed by Encore Capital Group, Inc.)

 

  •  

Capital Equipment Lease Agreement between Dell and Midland Credit Management,
Inc. (guaranteed by Encore Capital Group, Inc.)

 

  •  

Capital Lease Agreement between CSI, iSeries server and Midland Credit
Management, Inc.

 

  •  

Operating Lease between Key Equipment Finance, Midland Credit Management, Inc.
and Ascension Capital Group, Inc.

 

  •  

Operating Lease between Time Payment Corp and Ascension Capital Group, Inc.

 

  •  

Lease Agreement between Sundance III, LLC and Encore Capital Group, Inc. for St.
Cloud.

 

  •  

Lease Agreement between Pranjiwan Lodhia and Lolita Lodhia and Encore Capital
Group, Inc. for Phoenix.

 

  •  

Lease Agreement between Dinesh Kimar and Manmahan Gaind and Midland Credit
Management India Private Limited

 

  •  

Lease Agreement between LBA Realty Fund-Holding Co. I, LLC. and Midland Credit
Management, Inc for San Diego.

 

  •  

Lease Agreement between Arbors, LLC and Midland Credit Management, Inc. for
Arlington.

 

  •  

Operating Lease between Pitney Bowes and Midland Credit Management, Inc.

 

  •  

Operating Lease between U.S. Bank and Midland Credit Management, Inc.

 

  •  

Premium Finance Agreement between AFCO and Encore Capital Group, Inc.

 

  •  

Insurance Policy Agreement between CNA and Encore Capital Group, Inc.

 

  •  

Repurchase and putback obligations pursuant to agreements for the sale of
Receivables.

 

  •  

Obligations to participants in the Midland Credit Management, Inc. Executive
Nonqualified Excess Plan (deferred compensation plan).

 

  •  

Obligations to participants in the Midland Credit Management, Inc. self-insured
health insurance plans through Cigna and life insurance through Lincoln
Financial.



--------------------------------------------------------------------------------

SCHEDULE 6.15

EXISTING LIENS

 

Debtor

   State   

Original File Date
and Number

  

Secured Party

  

Collateral Description

ASCENSION CAPITAL GROUP, INC.    TX   

05-0027214102

8/30/05

   JPMorgan Chase Bank, N.A.    All equipment furniture, furnishings, fixtures
ASCENSION CAPITAL GROUP, INC.    TX   

05-0027282026

8/31/05

   JPMorgan Chase Bank, N.A., as Administrative Agent    All assets of Debtor
ASCENSION CAPITAL GROUP, INC.    TX   

05-0027807281

9/6/05

   Konica Minolta Business Solutions U.S.A., Inc.    Equipment: Minolta EP1030
Lease #3961140 ASCENSION CAPITAL GROUP, INC.    TX   

05-0027807403

9/6/06

   Dell Financial Services, L.P.    Equipment: Lease #007320570-005 ASCENSION
CAPITAL GROUP, INC.    DE   

527111720

8/31/05

   JPMorgan Chase Bank, N.A., as Administrative Agent    All assets of Debtor
ENCORE CAPITAL GROUP, INC.    DE   

51745604

6/7/05

   JPMorgan Chase Bank, N.A., as Administrative Agent    All assets of Debtor
MIDLAND CREDIT MANAGEMENT, INC.    KS   

5997135

6/8/05

   JPMorgan Chase Bank, N.A., as Administrative Agent    All assets of Debtor
MIDLAND CREDIT MANAGEMENT, INC.    KS   

93861350

9/26/05

   Xerox Corporation    Equipment: Xerox 4110CPC, WC265HC, WC275HC and WC245HC



--------------------------------------------------------------------------------

Debtor

   State   

Original File Date
and Number

  

Secured Party

  

Collateral Description

MIDLAND CREDIT MANAGEMENT, INC.    KS   

93996751

11/18/05

   IBM Credit, LLC    Equipment: Type 7310 7316 999 BCN422 MIDLAND CREDIT
MANAGEMENT, INC.    KS   

6289888

12/7/06

   Sherman Acquisition LLC    Accounts identified on Accounts Schedule attached
thereto, together with the right to collect all principal interest or other
proceeds MIDLAND CREDIT MANAGEMENT, INC.    KS   

6422299

11/1/07

   EMCC Investment Ventures, LLC    Evidences sale from time to time of certain
non-performing consumer or credit card accounts by Debtor to Secured Party as
described in and pursuant to Terminated of Forward Flow Purchase Agreement dated
10/30/2007 MIDLAND CREDIT MANAGEMENT, INC.    KS   

70546051

2/11/08

   Key Equipment Finance Inc.    Equipment: Notice filing, Collateral defined
therein is covered by financing statement only to the extent such collateral is
provided to or obtained by Debtor in connection with present or future leases,
loans, conditional sale agreements or other agreements with Secured Party and
obligations funded by Secured Party MIDLAND CREDIT MANAGEMENT, INC.    KS   

70609719

10/31/08

   Key Equipment Finance Inc.    Equipment: Notice filing, Collateral defined
therein is covered by financing statement only to the extent such collateral is
provided to or obtained by Debtor in connection with present or future leases,
loans, conditional sale agreements or other agreements with Secured Party and
obligations funded by Secured Party MIDLAND CREDIT MANAGEMENT, INC.    KS   

6549976

12/8/08

   CSI Leasing, Inc.    Equipment: various items of leased computer equipment
under Master Lease 246720 MIDLAND CREDIT MANAGEMENT, INC.    KS   

6566608

2/6/09

   Roundup Funding, L.L.C.    Certain consumer loans accounts which are believed
to have at least one obligor in a Bankruptcy Proceeding under the U.S.
Bankruptcy Code pursuant to an agreement between the Seller and the Buyer, and
proceeds arising therefrom MIDLAND CREDIT MANAGEMENT, INC.    KS   

6572085

2/20/09

   Roundup Funding, L.L.C.    Certain consumer loans accounts which are believed
to have at least one obligor in a Bankruptcy Proceeding under the U.S.
Bankruptcy Code pursuant to an agreement between the Seller and the Buyer, and
proceeds arising therefrom



--------------------------------------------------------------------------------

Debtor

   State   

Original File Date
and Number

  

Secured Party

  

Collateral Description

MIDLAND CREDIT MANAGEMENT, INC.    KS   

6579189

3/20/09

   Roundup Funding, L.L.C.    Certain consumer loans accounts which are believed
to have at least one obligor in a Bankruptcy Proceeding under the U.S.
Bankruptcy Code pursuant to an agreement between the Seller and the Buyer, and
proceeds arising therefrom MIDLAND CREDIT MANAGEMENT, INC.    KS   

70650044

5/7/09

   US Bancorp Equipment Finance, Inc.    Equipment: Software and other personal
property under certain Equipment Schedule No. 2 to Master Lease Agreement dated
as of 6/9/03 MIDLAND CREDIT MANAGEMENT, INC.    KS   

6608780

6/24/09

   Cisco Systems Capital Corporation    Equipment: items of leased equipment
described on Schedule thereto MIDLAND CREDIT MANAGEMENT, INC.    KS   

70669655

8/14/09

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70675785

9/15/09

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70681056

10/9/09

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70682237

10/16/09

   US Bancorp Equipment Finance, Inc.    Equipment: all equipment, software and
other personal property that is financed by Lessor under certain Equipment
Schedule to Master Lease Agreement dated as of 6/9/03 MIDLAND CREDIT MANAGEMENT,
INC.    KS   

70689760

11/24/09

   US Bancorp Equipment Finance, Inc.    For Informational Purposes Only: 1
5520CT CSI914057; 1 5520CT CSI914057C MIDLAND CREDIT MANAGEMENT, INC.    CA   

0417861155

6/22/04

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement



--------------------------------------------------------------------------------

Debtor

   State   

Original File Date
and Number

  

Secured Party

  

Collateral Description

MIDLAND CREDIT MANAGEMENT, INC.    CA   

05-7043415605

9/26/05

   Portfolio Recovery Associates    All accounts, contract rights, choses in
action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

06-7076079517

6/30/06

   Portfolio Recovery Associates    All accounts, contract rights, choses in
action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

07-7098601038

1/12/07

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

07-7113358378

5/9/07

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

07-7119448900

6/26/07

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

07-7120593377

7/3/07

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

07-7127800335

8/31/07

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

07-7132050500

10/3/07

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement MIDLAND CREDIT MANAGEMENT, INC.    CA   

09-7211674825

10/20/09

   Noble Systems Corporation    150 Agent Stations – Enterprise Contact Center



--------------------------------------------------------------------------------

Debtor

   State   

Original File Date
and Number

  

Secured Party

  

Collateral Description

MIDLAND FUNDING LLC    DE   

51745505

6/7/05

   JPMorgan Chase Bank, N.A., as Administrative Agent    All assets of Debtor
MIDLAND FUNDING LLC    DE   

20081650207

5/13/08

   Senex Funding, LLC    All accounts receivables sold and assigned pursuant to
certain Account Purchase Agreement dated as of 4/4/2008, all proceeds thereof
MIDLAND FUNDING NCC-2 CORPORATION    DE   

51745653

6/7/05

   JPMorgan Chase Bank, N.A., as Administrative Agent    All assets of Debtor
MIDLAND FUNDING NCC-2 CORPORATION    CA   

0417861185

6/22/04

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Secured Party and sold by the Debtor under specified Purchase
and Sale Agreement MIDLAND INTERNATIONAL LLC    DE   

52711720

8/31/2005

   JPMorgan Chase Bank, N.A., as Administrative Agent    All assets of Debtor
MIDLAND PORTFOLIO SERVICES, INC.    DE   

51745406

6/7/05

   JPMorgan Chase Bank, N.A., as Administrative Agent    All assets of Debtor
MRC RECEIVABLES CORPORATION    DE   

20072601580

7/10/07

   JPMorgan Chase Bank, N.A., as Administrative Agent    All assets of Debtor
MRC RECEIVABLES CORPORATION    CA   

0407660973

3/9/04

   PRA III, LLC    All accounts, contract rights, choses in action, accounts
receivables and general intangibles owned or acquired and purchased by the
Purchaser and sold by the Seller under specified Purchase and Sale Agreement



--------------------------------------------------------------------------------

Debtor

   State   

Original File Date
and Number

  

Secured Party

  

Collateral Description

MRC RECEIVABLES CORPORATION    CA   

0417861158

6/22/04

   Portfolio Recovery Associates, LLC    All accounts, contract rights, choses
in action, accounts receivables and general intangibles owned or acquired and
purchased by the Purchaser and sold by the Seller under specified Purchase and
Sale Agreement

Obligations with respect to collected funds on third-party accounts pursuant to
the Servicing Agreement dated as of December 27, 2000 among CCS Receivables
Management, LLC, Daiwa Finance Corporation and Midland Credit Management, Inc.,
as amended (Service Agreement assigned to by CCS Receivables Management, LLC to
Arrow Financial Services LLC effective March 31, 2005).

Obligations with respect to collected funds on third-party accounts pursuant to
servicing agreements between Ascension Capital Group, Inc. and its clients.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CREDIT PARTIES’ COUNSEL’S OPINION

Attached



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

To: The Lenders under the

  Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement, dated as of February 8, 2010 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Encore Capital Group, Inc., a Delaware corporation, as the Borrower (the
“Borrower”), the Lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”) for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Borrower;1

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
ending on                  , 20         and covered by the attached financial
statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;

4. All of the representations and warranties set forth in Article V of the
Credit Agreement are true and correct as of the date hereof except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date; and

5. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.

 

 

1

Per Section 6.1.3 of the Credit Agreement, this certificate is to be completed
and executed by the chief financial officer or treasurer.



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

______________________________________________

______________________________________________

______________________________________________

______________________________________________



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of             ,
20__.

 

ENCORE CAPITAL GROUP, INC., as Borrower By:       Name:   Title:

Signature Page to Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of                     ,              (the “Compliance Date”) with
Provisions of

Sections 6.21.1, 6.21.2, 6.22, 6.23 and certain other Sections of the Credit
Agreement

 

I. FINANCIAL COVENANTS

 

A. CASH FLOW LEVERAGE RATIO (Section 6.21.1)

 

(1)    Consolidated Funded Indebtedness

   $ ___________

(2)    Consolidated EBITDA

  

(a)    Consolidated Net Income

   + $ ___________

(b)    Amortized Collections

   + $ ___________

(c)    Consolidated Interest Expense

   + $ ___________

(d)    Expense for taxes paid or accrued

   + $ ___________

(e)    Depreciation

   + $ ___________

(f)     Amortization

   + $ ___________

(g)    Any extraordinary losses

   + $ ___________

(h)    Non-Cash Charges from Compensation Expense

   + $ ___________

(i)     Interest income

   - $ ___________

(j)     Extraordinary gains

   - $ ___________

(k)    Income of any JV Entity, joint venture, minority investment or similar
entity

   - $ ___________

(l)     Income of any Subsidiary to the extent that declaration or payment of a
dividend is not permitted by such Subsidiary’s charter document or other
agreement at that time

   - $ ___________

(m)   Consolidated EBITDA (Sum of A(2)(a) through A(2)(l))

   = $ ___________

(3)    Cash Flow Leverage Ratio (Ratio of A(1) to A(2)(m))

     _____ to 1.00

(4)    Maximum Cash Flow Leverage Ratio for each fiscal four-quarter period

     1.75 to 1.00

 



--------------------------------------------------------------------------------

B.     MINIMUM NET WORTH (Section 6.21.2)

     

(1)    Minimum Net Worth

     

(a)    Base Level

   + $    166,506,500

(b)    Increase in “Total Stockholders’ Equity”

   + $    __________

(c)    50% of Consolidated Net Income

   + $    __________

(d)    Repurchase amounts

   - $    __________

(e)    Total (Sum of B(1)(a) to B(1)(d)):

      $    __________

(2)    Consolidated Net Worth (Minimum: Line B(1)(e))

      $    __________

C.     INTEREST COVERAGE RATIO (Section 6.22)

     

(1)    Consolidated EBIT

     

(a)    Consolidated Net Income

      $    __________

(b)    Consolidated Interest Expense

   + $    __________

(c)    Expense for taxes paid or accrued

   + $    __________

(d)    Any extraordinary losses

   + $    __________

(e)    Interest income

   - $    __________

(f)     Extraordinary gains

   - $    __________

(g)    Income of any JV Entity, joint venture, minority investment or similar
entity

   - $    __________

(h)    Income of any Subsidiary to the extent that declaration or payment of a
dividend is not permitted by such Subsidiary’s charter document or other
agreement at that time

   - $    __________

(i)     Consolidated EBIT (Sum of C(1)(a) through C(1)(h))

   = $    __________

(2)    Consolidated Interest Expense

      $    __________

(3)    Interest Coverage Ratio (Ratio of C(1) to C(2))

      _____ to 1.00

(4)    Minimum Interest Coverage Ratio for each fiscal four-quarter period

      2.00 to 1.00



--------------------------------------------------------------------------------

II.     OTHER MISCELLANEOUS PROVISIONS

  

A.     SALE OF ASSETS (Section 6.12)

  

(1)    State whether any asset sales (other than asset sales permitted pursuant
to Sections 6.12.1 through 6.12.5, inclusive) have occurred.

     Yes/No

B.     INDEBTEDNESS (Section 6.14)

  

(1)    Aggregate outstanding principal amount of Indebtedness (including
Capitalized Leases) incurred in connection with purchase money security
interests together with any additional unsecured Indebtedness (other than
Indebtedness permitted pursuant to Section 6.14.1 through 6.14.3 or
Section 6.14.5 through 6.14.8)

[Maximum: $12,500,000]

   $ ___________

C.     CAPITAL EXPENDITURES (Section 6.23).

  

(1)    The Capital Expenditures incurred during the previous fiscal year in the
aggregate for the Borrower and its Subsidiaries

[Maximum: $12,500,000]

   $ ___________

D.     RENTALS (Section 6.24).

  

(1)    The aggregate amount of obligations resulting from Rentals during the
most recent fiscal year on a consolidated basis for the Borrower and its
Subsidiaries.

[Maximum: $ 12,500,000]

   $ ___________

E.     LIQUIDITY (Section 6.31)

  

(1)    all unencumbered cash and Cash Equivalent Investments held by the Credit
Parties free and clear of any Lien or claims other than Liens under the
Collateral Documents or customaryrights of set-off or similar rights of any
financial institution holding deposit accounts or securities accounts of the
Borrower or any of its Subsidiaries

   $ ___________

(2)    Aggregate Outstanding Revolving Credit Exposure

   $ ___________

(3)    Aggregate Revolving Loan Commitment

   $ ___________

(4)    (E)(3) minus (E)(2)

   $ ___________

(5)    Borrowing Base

   $ ___________

(6)    (E)(5) minus (E)(2)

   $ ___________



--------------------------------------------------------------------------------

(7)    The lesser of (E)(6) and (E)(4)

   $ ___________

(80   Liquidity (the sum of (E)(1) and (E)(7))

[Minimum: : $5,000,000]

   $ ___________



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, any letters of credit, guaranties and swingline
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.    Assignor:         2.    Assignee:         [and is an Affiliate/Approved   
   Fund of [identify Lender]2    3.    Borrower:    ENCORE CAPITAL GROUP, INC.
   4.    Agent:    JPMorgan Chase Bank, N.A.    as the Administrative Agent
under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement dated
as of February 8, 2010 among the Borrower, the Lenders and the Administrative
Agent. 6.    Assigned Interest:         

 

2

Select as applicable.



--------------------------------------------------------------------------------

Facility Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders*    Amount of
Commitment/Loans
Assigned*    Percentage Assigned of
Commitment/Loans3  

_______________________

   $                 $                 _______ % 

_______________________

   $                 $                 _______ % 

_______________________

   $                 $                 _______ % 

7.   Trade Date:
__________________________________________________________________________________4

Effective Date:                         , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Title:

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:     Title:  

 

[Consented to:]5

[ENCORE CAPITAL GROUP, INC.,

as Borrower]

By:     Title:  

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4

Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

5

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document, (v) inspecting any of
the property, books or records of the Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal law of the State of New York.



--------------------------------------------------------------------------------

SCHEDULE 1

ADMINISTRATIVE QUESTIONNAIRE

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTIONS

To JPMorgan Chase Bank, N.A.,

as Administrative Agent (the “Administrative Agent”) under the Credit Agreement
described below.

 

  Re: Credit Agreement, dated as of February 8, 2010 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Encore Capital Group, Inc. (the “Borrower”), the
Lenders, and the Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement.

The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
the Borrower, provided, however, that the Administrative Agent may otherwise
transfer funds as hereafter directed in writing by the Borrower in accordance
with Section 13.1 of the Credit Agreement or based on any telephonic notice made
in accordance with Section 2.14 of the Credit Agreement.

 

Facility Identification Number(s)
_______________________________________________________________________
Customer/Account Name    Encore Capital Group, Inc.

Transfer Funds To   
_______________________________________________________________________   
_______________________________________________________________________

For Account No.   
_______________________________________________________________________

Reference/Attention To   
_______________________________________________________________________

 

Authorized Officer (Customer Representative)     Date
                                           (Please Print)     Signature Bank
Officer Name     Date                                            (Please Print)
    Signature



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PROMISSORY NOTE FOR REVOLVING LOAN

February 8, 2010

ENCORE CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”), promises to
pay to the order of [LENDER] or its registered assigns (the “Lender”) the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
Borrower pursuant to the Agreement (as hereinafter defined), in immediately
available funds at the place specified pursuant to Article II of the Agreement,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay, in Dollars, the
principal of and accrued and unpaid interest on the Revolving Loans in full on
the Revolving Loan Termination Date and shall make such mandatory payments as
are required to be made under the terms of Article II of the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.

This Revolving Loan Note (this “Note”) is one of the Notes issued pursuant to,
and is entitled to the benefits of, the Credit Agreement, dated as of
February 8, 2010 (which, as it may be amended, restated, supplemented or
otherwise modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the Lenders and JPMorgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”), to which Agreement reference
is hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

This Note is equally and ratably secured by the Collateral Documents. Reference
is hereby made to the Collateral Documents for a description of the collateral
thereby mortgaged, warranted, bargained, sold, released, conveyed, assigned,
transferred, pledged and hypothecated, the nature and extent of the security for
this Note, the rights of the holder of this Note, the Administrative Agent in
respect of such security and otherwise.

This Note shall be governed by, and construed in accordance with, the internal
laws, but without regard to the conflict of law provisions, of the State of New
York, but giving effect to federal laws applicable to national banks.

[Signature Page Follows]



--------------------------------------------------------------------------------

ENCORE CAPITAL GROUP, INC., as Borrower By:     Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OF PRINCIPAL

TO

REVOLVING LOAN NOTE OF ENCORE CAPITAL GROUP, INC.

 

Date

   Principal
Amount of
Revolving Loan    Principal
Amount
Paid    Unpaid
Balance                  



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OFFICER’S CERTIFICATE

OFFICER’S CERTIFICATE

I, the undersigned, hereby certify to the “Administrative Agent” and the
“Lenders” (each as defined below) that I am the                          of
ENCORE CAPITAL GROUP, INC., a corporation duly organized and existing under the
laws of the State of Delaware (the “Borrower”). Capitalized terms used herein
and not otherwise defined herein are as defined in that certain Credit Agreement
dated as of February 8, 2010 by and among the Borrower, the institutions from
time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A. as the “Administrative Agent” (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein shall have the meanings set forth in the Credit
Agreement.

I further certify to the Administrative Agent and the Lenders, as such officer
and not individually, that, pursuant to Section 6.1.3 of the Credit Agreement,
as of the date hereof:

1. No Default or Unmatured Default exists [other than the following (describe
the nature of the Default or Unmatured Default and the status thereof)].

2. The representations and warranties of the Borrower contained in Article V of
the Credit Agreement are true and correct in all material respects on and as of
the date of this Certificate to the same extent as though made on and as of the
date hereof, except to the extent such representations and warranties relate to
an earlier date, in which case, such representations and warranties shall have
been true and correct on and as of such earlier date.

IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the Borrower on this
                     day of February, 2010.

 

ENCORE CAPITAL GROUP, INC., as Borrower By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT G

LIST OF CLOSING DOCUMENTS

$327,500,000

ENCORE CAPITAL GROUP, INC.

February 8, 2010

LIST OF CLOSING DOCUMENTS6

 

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among Encore Capital Group,
Inc., a Delaware corporation (the “Borrower”), the institutions from time to
time parties thereto as Lenders (the “Lenders”), and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a $327,500,000 credit facility.

EXHIBITS

 

EXHIBIT A    —    Form of Borrower’s Counsel’s Opinion EXHIBIT B    —    Form of
Compliance Certificate EXHIBIT C    —    Form of Assignment and Assumption
Agreement EXHIBIT D    —    Form of Loan/Credit Related Money Transfer
Instruction EXHIBIT E    —    Form of Promissory Note for Revolving Loan (if
requested) EXHIBIT F    —    Officer’s Certificate EXHIBIT G    —    List of
Closing Documents EXHIBIT H    —    Form of Borrowing Base Certificate EXHIBIT I
   —    Form of Commitment and Acceptance

SCHEDULES

 

Commitment Schedule       Pricing Schedule       Schedule 2.20    —    Existing
Letters of Credit Schedule 5.6    —    Taxes Schedule 5.8    —    Subsidiaries
Schedule 5.12    —    Material Agreements Schedule 6.13.1    —    Permitted
Investments Schedule 6.13.2    —    Existing Investments Schedule 6.14    —   
Existing Indebtedness Schedule 6.15    —    Existing Liens

 

 

6

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.



--------------------------------------------------------------------------------

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.13 of the Credit Agreement.

 

3. Guaranty made by each Domestic Subsidiary identified in Appendix A hereto
(each such Subsidiary and the Borrower, herein being the “Credit Parties”) in
favor of the Administrative Agent for the benefit of the Holders of Secured
Obligations.

 

4. Pledge and Security Agreement executed by each Credit Party evidencing its
grant of a security interest in substantially all of its respective personal
property in favor of the Administrative Agent for the benefit of the Holders of
Secured Obligations, together with the appropriate stock certificates, stock
powers executed in blank, pledge instructions, and acknowledgments.

 

Exhibit A    —    Place of Business, Chief Executive Office and Mailing Address;
Locations of Real Property, Inventory, Equipment and Fixtures Exhibit B    —   
Vehicles; Ships, Railcars and other Vehicles; Patents, Copyrights and Trademarks
Exhibit C    —    Legal Description, County and Street Address of Property on
which Fixtures are Located Exhibit D    —    List of Pledged Securities
Exhibit E    —    Offices in which Financing Statements have been Filed
Exhibit F    —    Commercial Tort Claims

 

5. Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Schedule A    —    Registered Trademarks; Trademark and Service Mark
Applications; Other Trademarks

 

6. Certificates of Insurance listing the Administrative Agent as additional
insured for all general liability and other liability policies of the Credit
Parties.

B. CORPORATE DOCUMENTS

 

7. Certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying (i) that there have been no changes in the Articles or Certificate of
Incorporation, Certificate of Formation or other charter document of such Credit
Party, as attached thereto and as certified as of a recent date by the secretary
of state (or the equivalent thereof) of its jurisdiction of organization, if
applicable, since the date of the certification thereof by such secretary of
state (or equivalent thereof), if applicable, (ii) the By-Laws, Operating
Agreement, or other applicable organizational document, as attached thereto, of
such Credit Party as in effect on the date of such certification,
(iii) resolutions of the Board of Directors, Board of Managers, or other
governing body of such Credit Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of such Credit Party authorized to
sign the Loan Documents to which it is a party, and, in the case of the each of
the Borrower, authorized to request borrowings under the Credit Agreement.



--------------------------------------------------------------------------------

8. Good Standing Certificates (or the equivalent thereof) for each Credit Party
from its respective jurisdiction of organization.

C. UCC DOCUMENTS

 

9. UCC, tax and judgment lien search reports naming each Credit Party from the
appropriate offices in the relevant jurisdictions.

 

10. UCC financing statements naming each Credit Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
the relevant jurisdictions.

D. OPINIONS

 

11. Opinion letter of Pillsbury Winthrop Shaw Pittman LLP, addressed to the
Administrative Agent and the Lenders.

 

12. Opinion letter regarding Kansas law of outside counsel for Midland Credit
Management, Inc., addressed to the Administrative Agent and the Lenders.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

 

12. Payout or Termination Letter evidencing, to the Administrative Agent’s
satisfaction, the termination of the Existing Credit Agreement, including,
without limitation, the termination of all liens and security interests granted
in connection therewith, together with UCC termination statements and other
evidence of such Lien termination with respect thereto.

 

13. Loan/Credit Related Money Transfer Instruction.

 

14. A certificate signed by the chief financial officer of the Borrower, stating
that on the initial Credit Extension Date (a) no Default or Unmatured Default
has occurred and is continuing, (b) all of the representations and warranties in
Article V of the Credit Agreement shall be true and correct in all material
respects as of such date and (c) no material adverse change in the business,
Property, condition (financial or otherwise), operations or results of
operations or prospects of the Borrower or any of its Subsidiaries has occurred
since December 31, 2008.



--------------------------------------------------------------------------------

APPENDIX A

Credit Parties; Good Standing Jurisdictions

 

Name of Debtor; Address; EIN; Organizational ID Number

  

Jurisdictions

ASCENSION CAPITAL GROUP, INC.

8875 Aero Drive, Suite 200

San Diego, CA 92123

 

EIN: 20-3246212

Org ID: 4008994

   Delaware

ENCORE CAPITAL GROUP, INC.

8875 Aero Drive, Suite 200

San Diego, CA 92123

 

EIN: 48-1090909

Org ID: 3034002

   Delaware

MIDLAND CREDIT MANAGEMENT, INC.

8875 Aero Drive, Suite 200

San Diego, CA 92123

 

EIN: 48-0581733

Org ID: 48421

   Kansas

MIDLAND FUNDING LLC

8875 Aero Drive, Suite 200

San Diego, CA 92123

 

EIN: 20-2931611

Org ID: 3978393

   Delaware

MIDLAND FUNDING NCC-2 CORPORATION

8875 Aero Drive, Suite 200

San Diego, CA 92123

 

EIN: 51-0488211

Org ID: 3683366

   Delaware

MIDLAND INTERNATIONAL LLC

8875 Aero Drive, Suite 200

San Diego, CA 92123

 

EIN: 20-3246600

Org ID: 4008998

   Delaware

MIDLAND PORTFOLIO SERVICES, INC.

8875 Aero Drive, Suite 200

San Diego, CA 92123

 

EIN: 20-2931681

Org ID: 3978399

   Delaware

MRC RECEIVABLES CORPORATION

8875 Aero Drive, Suite 200

San Diego, CA 92123

 

EIN: 91-2090561

Org ID: 3329502

   Delaware

MIDLAND INDIA LLC

8875 Aero Drive, Suite 200

San Diego, CA 92123

 

EIN: 20-2983656

Org ID: 1395219-2

   Minnesota



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BORROWING BASE CERTIFICATE

Attached



--------------------------------------------------------------------------------

Encore Capital Group, Inc.

Borrowing Base Certificate

As of:

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (the “Agent”), the Lenders and Encore
Capital Group, Inc. (“Borrower”), the Borrower is executing and delivering to
Agent this Borrowing Base Certificate accompanied by supporting data
(collectively referred to as the “Report”). Borrower represents and warrants to
Agent that this Report is true and correct in all material respects, and is
based on information contained in Borrower’s records. Borrower, by the execution
of this Report, hereby certifies that, as of the Calculation Date set forth
below, Receivables Portfolios included in the Borrowing Base referenced in such
Borrowing Base Certificate are performing, in the aggregate, at a sufficient
level to support the amount of such Borrowing Base.

(in thousands)

 

     Adj. Purchase Price    Total Collections
to Date    Total
Est. Collections    Total Life Coll.    Total
Multiple  

<2003

              

  2003

              

  2004

              

  2005

              

  2006

              

  2007

              

  2008

              

  2009

                               

Grand Total

                               

Estimated Remaining Collections

                                 

Multiply: Advance Rate

               30 %                    

Initial Borrowing Base

                                 

Less: Existing Unsecured Notes (a)

                                 

Plus: Unrestricted Cash up to amount of Existing Unsecured Notes (a)

                                 

(1) ERC Borrowing Base calculation

              

 

(a)    if Unsecured Notes are outstanding on or after June 19, 2010

           

Net Book Value of all Receivable Portfolios acquired on or after January 1, 2005

              

Multiply:

               95 %  (2) NBV Borrowing Base calculation                        
          BORROWING BASE (lesser of (1) or (2) above)                           
      

 

ENCORE CAPITAL GROUP, INC. By:     Name:   Ren Zamora Title:   Director of
Finance



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMMITMENT AND ACCEPTANCE

COMMITMENT AND ACCEPTANCE

Dated [            ]

Reference is made to the Credit Agreement, dated as of February 8, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Encore Capital Group, Inc., a Delaware
corporation, as the Borrower (the “Borrower”), the Lenders, and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”) for the
Lenders. Terms defined in the Credit Agreement are used herein with the same
meaning.

Pursuant to Section 2.5.3 of the Credit Agreement, the Borrower has requested an
increase in the Aggregate Revolving Loan Commitment from $             to
$            . Such increase in the Aggregate Revolving Loan Commitment is to
become effective on the date (the “Effective Date”) which is the later of
(i)             ,              and (ii) the date on which the conditions
precedent set forth in Section 2.5.3 in respect of such increase have been
satisfied. In connection with such requested increase in the Aggregate Revolving
Loan Commitment, the Borrower, the Administrative Agent and              (the
“Accepting Bank”) hereby agree as follows:

1. Effective as of the Effective Date, [the Accepting Bank shall become a party
to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Revolving Loan
Commitment under and for purposes of the Credit Agreement in an amount equal to
the] [the Revolving Loan Commitment of the Accepting Bank under the Credit
Agreement shall be increased from $             to the] amount set forth
opposite the Accepting Bank’s name on the signature page hereof.

2. [The Accepting Bank hereby (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.]

3. The Borrower hereby represents and warrants that as of the date hereof and as
of the Effective Date, (a) all representations and warranties shall be true and
correct in all material respects as though made on such date and (b) no event
shall have occurred and then be continuing which constitutes a Default or an
Unmatured Default.



--------------------------------------------------------------------------------

4. THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

5. This Commitment and Acceptance Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

ENCORE CAPITAL GROUP, INC.,

as Borrower

By:     Title:  

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:     Title:  

COMMITMENT ACCEPTING BANK

$ [                    ]

 

By:     Title:  



--------------------------------------------------------------------------------

Reaffirmation of Guarantors

Each of the undersigned hereby acknowledges receipt of the foregoing Commitment
and Acceptance. Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement referred to
in the foregoing Commitment and Acceptance. Without in any way establishing a
course of dealing by the Administrative Agent or any Lender, the undersigned
reaffirms the terms and conditions of the Guaranty dated as of February 8, 2010
executed by it and acknowledges and agrees that such Guaranty and each and every
other Loan Document executed by the undersigned in connection with the Credit
Agreement remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
amended by the Commitment and Acceptance and as the same may from time to time
hereafter be amended, modified or restated. The failure of any Guarantor to sign
this Reaffirmation shall not release, discharge or otherwise affect the
obligations of any of the Guarantors hereunder or under the Guaranty.

 

[                            ], as a Guarantor By:     Its:    

 

[                            ], as a Guarantor By:     Its:    